
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

GUITAR CENTER, INC.,

and

GUITAR CENTER STORES, INC.,

and

MUSICIAN'S FRIEND, INC.

and

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

FOOTHILL CAPITAL CORPORATION

as Agent,

and

FLEET RETAIL FINANCE, INC.

as Documentation Agent



Dated as of April 16, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




17.9.a.i.1.1 TABLE OF CONTENTS


1.   DEFINITIONS AND CONSTRUCTION   1     1.1   Definitions   1     1.2  
Accounting Terms   22     1.3   Code   22     1.4   Construction   22     1.5  
Schedules and Exhibits   22
2.
 
LOAN AND TERMS OF PAYMENT
 
22     2.1   Revolver Advances   22     2.2   Reduction in Facility Amount and
Commitments   24     2.3   Borrowing Procedures and Settlement   24     2.4  
Payments   29     2.5   Overadvances   31     2.6   Interest and Letter of
Credit Fees Rates, Payments, and Calculations   31     2.7   Cash Management  
32     2.8   Crediting Payments   33     2.9   Designated Account   34     2.10
  Maintenance of Loan Account; Statements of Obligations   34     2.11   Fees  
34     2.12   Letters of Credit   35     2.13   LIBOR Option   36     2.14  
Capital Requirements   39     2.15   Joint and Several Liability of the Obligors
  39     2.16   Prior Loan Agreement   41
3.
 
CONDITIONS; TERM OF AGREEMENT
 
41     3.1   Conditions Precedent to the Initial Extension of Credit   41    
3.2   Conditions Subsequent to the Initial Extension of Credit   43     3.3  
Conditions Precedent to all Extensions of Credit   43     3.4   Term   44    
3.5   Effect of Termination   44     3.6   Early Termination by Borrowers   44
4.
 
CREATION OF SECURITY INTEREST
 
45     4.1   Grant of Security Interest   45     4.2   Negotiable Collateral  
45     4.3   Collection of Accounts, General Intangibles, and Negotiable
Collateral   45     4.4   Delivery of Additional Documentation Required   45    
4.5   Power of Attorney   45     4.6   Right to Inspect   46     4.7   Control
Agreements   46
5.
 
REPRESENTATIONS AND WARRANTIES
 
46     5.1   No Encumbrances   47     5.2   Eligible Accounts   47     5.3  
Eligible Inventory   47     5.4   Equipment   47     5.5   Location of Inventory
and Equipment   47     5.6   Inventory Records   47     5.7   Location of Chief
Executive Office; FEIN   47

i

--------------------------------------------------------------------------------

    5.8   Due Organization and Qualification; Subsidiaries   47     5.9   Due
Authorization; No Conflict   48     5.10   Litigation   48     5.11   No
Material Adverse Change   48     5.12   Fraudulent Transfer   49     5.13  
Employee Benefits   49     5.14   Environmental Condition   49     5.15  
Brokerage Fees   49     5.16   Intentionally Omitted   49     5.17  
Intellectual Property   49     5.18   Leases   49     5.19   DDAs   49     5.20
  Offsite Storage Locations   50     5.21   American Music Acquisition   50
6.
 
AFFIRMATIVE COVENANTS
 
50     6.1   Accounting System   50     6.2   Collateral Reporting   51     6.3
  Financial Statements, Reports, Certificates   52     6.4   Guarantor Reports  
54     6.5   Return   54     6.6   Title to Equipment   54     6.7   Maintenance
of Equipment   54     6.8   Taxes   54     6.9   Insurance   55     6.10   No
Setoffs or Counterclaims   56     6.11   Location of Inventory and Equipment  
56     6.12   Compliance with Laws   56     6.13   Employee Benefits   56    
6.14   Leases   57     6.15   [Intentionally Omitted]   57     6.16  
Projections   57     6.17   Corporate Existence, etc   57     6.18   Disclosure
Updates   57     6.19   Mailing Lists   57     6.20   Inventory Cycle Counts  
57     6.21   Distribution Centers   57     6.22   Permitted Acquisitions   57  
  6.23   American Music Acquisition   58     6.24   American Music Acquisition
Documents   58
7.
 
NEGATIVE COVENANTS
 
58     7.1   Indebtedness   58     7.2   Liens   59     7.3   Restrictions on
Fundamental Changes   59     7.4   Disposal of Assets   59     7.5   Change Name
  59     7.6   Guarantee   60     7.7   Nature of Business   60     7.8  
Prepayments and Amendments   60     7.9   Change of Control   60     7.10  
Consignments   60

ii

--------------------------------------------------------------------------------

    7.11   Distributions   60     7.12   Accounting Methods   61     7.13  
Investments   61     7.14   Transactions with Affiliates   61     7.15  
Suspension   61     7.16   [Intentionally Omitted]   61     7.17   Use of
Proceeds   61     7.18   Change in Location of Chief Executive Office; Inventory
and Equipment with Bailees   61     7.19   No Prohibited Transactions Under
ERISA   62     7.20   Financial Covenants. Fail to maintain   62     7.21  
Credit Card Receipts   63     7.22   Capital Expenditures   63     7.23  
Securities Accounts   63
8.
 
EVENTS OF DEFAULT
 
63
9.
 
THE LENDER GROUP'S RIGHTS AND REMEDIES
 
65     9.1   Rights and Remedies   65     9.2   Remedies Cumulative   67
10.
 
TAXES AND EXPENSES
 
67
11.
 
WAIVERS; INDEMNIFICATION
 
68     11.1   Demand; Protest; etc   68     11.2   The Lender Group's Liability
for Collateral   68     11.3   Indemnification   68
12.
 
NOTICES
 
69
13.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
69
14.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
 
70     14.1   Assignments and Participations   70     14.2   Successors   72
15.
 
AMENDMENTS; WAIVERS
 
72     15.1   Amendments and Waivers   72     15.2   No Waivers; Cumulative
Remedies   73
16.
 
AGENT; THE LENDER GROUP
 
73     16.1   Appointment and Authorization of Agent   73     16.2   Delegation
of Duties   74     16.3   Liability of Agent   74     16.4   Reliance by Agent  
74     16.5   Notice of Default or Event of Default   75     16.6   Credit
Decision   75     16.7   Costs and Expenses; Indemnification   75     16.8  
Agent in Individual Capacity   76     16.9   Successor Agent   76     16.10  
Lender in Individual Capacity   77     16.11   Withholding Tax   77     16.12  
Collateral Matters   78     16.13   Restrictions on Actions by Lenders; Sharing
of Payments   79     16.14   Agency for Perfection   79

iii

--------------------------------------------------------------------------------

    16.15   Payments by Agent to the Lenders   79     16.16   Concerning the
Collateral and Related Loan Documents   79     16.17   Field Audits and
Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and
Information   80     16.18   Several Obligations; No Liability   81     16.19  
Legal Representation of Agent   81     16.20   Documentation Agent   81
17.
 
GENERAL PROVISIONS
 
81     17.1   Effectiveness   81     17.2   Section Headings   81     17.3  
Interpretation   81     17.4   Severability of Provisions   82     17.5  
Amendments in Writing   82     17.6   Counterparts; Telefacsimile Execution   82
    17.7   Revival and Reinstatement of Obligations   82     17.8   Integration
  82     17.9   GCI as Agent for Borrowers   82

iv

--------------------------------------------------------------------------------


Exhibits and Schedules


Exhibit A-1   Form of Assignment and Acceptance Exhibit B-1   Form of Borrowing
Base Certificate Exhibit C-2   Form of Compliance Certificate Exhibit L-1   Form
of LIBOR Notice
Schedule C-1
 
Revolving Credit Commitments Schedule E-1   Warehouse Locations Schedule E-2  
Retail Stores Schedule E-3   Offsite Storage Locations Schedule P-1   Permitted
Liens Schedule R-1   Real Property Collateral Schedule 2.7(a)   GCI Cash
Management Schedule 2.7(b)   GCS Cash Management Schedule 2.7(c)   MFI Cash
Management Schedule 5.7   Chief Executive Office; FEIN Schedule 5.8  
Organization and Qualification Schedule 5.10   Litigation Schedule 5.19   Demand
Deposit Accounts Schedule 6.11   Location of Inventory and Equipment Schedule
7.1   Permitted Indebtedness

v

--------------------------------------------------------------------------------




AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


    THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this "Agreement"), is
entered into as of April 16, 2001, between and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a "Lender" and collectively as the "Lenders"), FOOTHILL CAPITAL
CORPORATION, a California corporation, as agent for the Lenders (in such
capacity, together with its successors, if any, "Agent"), and FLEET RETAIL
FINANCE INC., a Delaware corporation, formerly know as BankBoston Retail
Finance Inc., as documentation agent for the Lenders (in such capacity, together
with its successors, if any, "Documentation Agent"), with a place of business at
40 Broad Street, 10th Floor, Boston, Massachusetts 02110, and, on the other
hand, GUITAR CENTER, INC., a Delaware corporation ("GCI"), GUITAR CENTER
STORES, INC., a Delaware corporation ("GCS"), and MUSICIAN'S FRIEND, INC., a
Delaware corporation ("MFI")


RECITALS


    WHEREAS, Lender Group, Documentation Agent, GCI and MFI are parties to that
certain Loan and Security Agreement, dated as of December 17, 1999 (the "Prior
Loan Agreement");

    WHEREAS, Borrowers have requested that Lender Group amend and restate the
Prior Loan Agreement in its entirety to, among other things, (a) provide for an
increase in the Facility Amount to the Maximum Facility Amount, (b) permit the
American Music Acquisition (as hereinafter defined) pursuant to the terms and
conditions of the American Music Acquisition Documents (as hereinafter defined),
and (c) modify the documentation reflected in the Prior Loan Agreement to
reflect the transfer to GCS by GCI of the day-to-day operations of the retail
store business;

    WHEREAS, Borrowers hereby reaffirm, among other things (a) that the
Obligations under the Prior Loan Agreement remain outstanding, and (b) that each
of Guarantor Security Agreement, Inventory Security Agreement, and Trademark
Security Agreement, as well as the other Loan Documents, as amended on the date
hereof, entered into for the benefit of the Lender Group in connection with the
Prior Loan Agreement, to the extent that such documents are not being amended
and restated herewith, are incorporated into this Agreement by reference herein,
and shall remain in full force and effect and are deemed to be entered into for
the benefit of Lender Group under this Agreement; and

    WHEREAS, subject to the foregoing, Lender Group is willing to so amend and
restate the Prior Loan Agreement in accordance with the terms and conditions
hereof; it being understood that no repayment of the outstanding amounts payable
under the Prior Loan Agreement as of the Closing Date is being effected hereby
but merely an amendment and restatement in accordance with the terms hereof.

    NOW, THEREFORE, in consideration of the above recitals, mutual premises and
the agreements, provisions and covenants herein contained, Lender Group and
Borrowers hereby agree as follows:

1.  DEFINITIONS AND CONSTRUCTION.

    1.1  Definitions.  As used in this Agreement, the following terms shall have
the following definitions:

    "Account Debtor" means any Person who is or who may become obligated under,
with respect to, or on account of, an Account, a General Intangible, or
Negotiable Collateral.

    "Accounts" means all of a Borrower's currently existing and hereafter
arising "accounts" (as that term is defined in the Code), and any and all credit
insurance, guaranties, or security therefor.

1

--------------------------------------------------------------------------------


    "Acquired Indebtedness" means, with respect to any Permitted Acquisition,
Indebtedness of a Person existing at the time such Person becomes a Subsidiary
or assumed in connection with the acquisition of assets from such Person, and
not incurred in connection with, or in anticipation of, such Person becoming a
Subsidiary or such acquisition.

    "Acquisition" means any purchase or other acquisition by a Borrower of the
assets or Stock of any other Person, other than (a) an Investment and (b) the
purchase of Inventory or Equipment in the ordinary course of business.

    "Administrative Borrower" has the meaning set forth in Section 17.9.

    "Advances" has the meaning set forth in Section 2.1.

    "Affiliate" means, as applied to any Person, any other Person who, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise.

    "Agent" means Foothill Capital Corporation, a California corporation, solely
in its capacity as agent for the Lenders, and shall include any successor agent.

    "Agent's Account" shall mean an account at a bank designated by Agent from
time to time as the account into which Borrowers shall make all payments to
Agent for the benefit of the Lender Group, and into which the Lender Group shall
make all payments to Agent, under this Agreement and the other Loan Documents.
Initially, until Agent notifies Administrative Borrower and the Lender Group to
the contrary, the Agent Account shall be that certain deposit account bearing
account number 323-266193 and maintained by Agent with The Chase Manhattan Bank,
N.A., 4 New York Plaza, 15th Floor, New York, New York 10004, ABA #021-000-021.

    "Agent Advances" has the meaning set forth in Section 2.3(e)(i).

    "Agent's Liens" has the meaning set forth in Section 4.1.

    "Agent-Related Persons" means Agent together with its Affiliates, officers,
directors, employees, counsel, and agents.

    "Agreement" has the meaning set forth in the preamble hereto.

    "American Music" means American Music Group, Ltd., a New York corporation.

    "American Music Acquisition" means the acquisition by GCS of substantially
all of the assets of American Music and certain of its Affiliates pursuant to
the terms and conditions of the American Music Acquisition Documents.

    "American Music Acquisition Documents" means, individually and collectively,
the Asset Purchase Agreement, dated as of March 20, 2001, by and among GCS,
American Music, with a principal place of business located at 310 West Jefferson
Street, Syracuse, New York 13202, Eastern Musical Supply Co., Inc., a New York
corporation, with a principal place of business located at 106 Gray Road, West
Falmouth, Maine 04105, Lyons Music, Inc., a New York corporation, with a
principal place of business located at 130 E. St. Charles Road, Suite B, Carol
Stream, Illinois 60188-2075, American Music, Inc., a Florida corporation, with a
principal place of business located at 667 Florida Central Parkway, Longwood,
Florida 32750, American Musical Instruments, Inc., a New York corporation, with
a principal place of business located at 2710 West Bell Road, Suite 1200,
Phoenix, Arizona 85023, Giardinelli Band Instrument Co., Inc., a New York
corporation, with a principal place of business located at 7845 Maltage Drive,
Liverpool, New York 13090, Central Music Supply, Inc., a New York corporation,
with a principal place of business located at 310 West Jefferson Street,
Syracuse, New York 13202, and GBI, Inc., a New York corporation, with a
principal place of business located at 7845

2

--------------------------------------------------------------------------------


Maltage Drive, Liverpool, New York 13090 (each a "Seller" and, collectively, the
"Sellers"), and the stockholders of Sellers each of whom is listed on the
signature pages thereto (the "Asset Purchase Agreement"), and all other material
agreements, documents and instruments to be executed or delivered in connection
therewith.

    "American Music Division" means that certain division of Guitar Center
Stores, Inc. which will continue the Business (as such term is defined in the
Asset Purchase Agreement) of American Music and certain of its Affiliates.

    "Applicable Base Rate Margin" means, as of any date of determination, the
following margin based upon the applicable Leverage Ratio; provided, that for
the period from the Closing Date through the date Agent receives the first
certified calculation of the Leverage Ratio delivered by Borrowers pursuant to
Section 6.3(b)(iv) establishing that a different Applicable Base Rate Margin
applies, the Applicable Base Rate Margin shall be 0.25 percentage points,

Leverage Ratio


--------------------------------------------------------------------------------

  Applicable Base Rate Margin

--------------------------------------------------------------------------------

less than 2.25:1.0   0.25 percentage points equal to or greater than 2.25:1.0  
0.50 percentage points

    The Applicable Base Rate Margin shall be based upon GCI's Leverage Ratio
which will be calculated quarterly as at the end of each fiscal quarter of GCI
based upon the 4 immediately preceding fiscal quarters, including the fiscal
quarter then ended. The applicable margin shall be redetermined quarterly on the
date Agent receives the certified calculation of the Leverage Ratio pursuant to
Section 6.3(b)(iv) hereof.

    "Applicable LIBOR Rate Margin" means, as of any date of determination, the
following margin based upon the applicable Leverage Ratio; provided, that for
the period from the Closing Date through the date Agent receives the first
certified calculation of the Leverage Ratio delivered by Borrowers pursuant to
Section 6.3(b)(iv) establishing that a different Applicable LIBOR Rate Margin
applies, the Applicable LIBOR Rate Margin shall be 1.375 percentage points,

Leverage Ratio


--------------------------------------------------------------------------------

  Applicable LIBOR Rate Margin

--------------------------------------------------------------------------------

less than 2.25:1.0   1.375 percentage points equal to or greater than 2.25:1.0,
  1.50 percentage points but less than 4.00:1.0 equal to or greater than
4.00:1.0,   1.75 percentage points but less than 4.50:1.0 equal to or greater
than 4.50:1.0   2.00 percentage points

    The Applicable LIBOR Rate Margin shall be based upon GCI's Leverage Ratio
which will be calculated quarterly as at the end of each fiscal quarter of GCI
based upon the 4 immediately preceding fiscal quarters, including the quarter
then ended. The applicable margin shall be redetermined quarterly on the date
Agent receives the certified calculation of the Leverage Ratio pursuant to
Section 6.3(b)(iv) hereof. Anything to the contrary contained herein
notwithstanding, any LIBOR Rate Advance that is outstanding on the day on which
the Applicable LIBOR Rate Margin changes, shall, until the end of the Interest
Period relating to such LIBOR Rate Advance, continue to bear interest at the
Applicable LIBOR Rate Margin that was in effect on the date such LIBOR Rate
Advance initially was made.

    "Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 0.50% times the Maximum Facility Amount,
(b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to the date that is the second anniversary of
the Closing Date, 0.375% times the Maximum Facility Amount, and (c) during the
period of time from and including the date that is the

3

--------------------------------------------------------------------------------


second anniversary of the Closing Date up to the Maturity Date, 0.25% times the
Maximum Facility Amount.

    "Assignee" has the meaning set forth in Section 14.1.

    "Assignment and Acceptance" means an Assignment and Acceptance in the form
of Exhibit A-1 attached hereto.

    "Authorized Person" means any officer or other employee of Administrative
Borrower.

    "Availability" means, as of any date of determination, determined at the
close of business on such date, if such date is a Business Day, and determined
at the close of business on the immediately preceding Business Day, if such date
of determination is not a Business Day, the amount that Borrowers are entitled
to borrow as Advances under Section 2.1 (after giving effect to all then
outstanding Obligations and all sublimits and Reserves applicable hereunder).

    "Bankruptcy Code" means the United States Bankruptcy Code, as amended, and
any successor statute.

    "Base LIBOR Rate" means the rate per annum, determined by Agent (rounded
upwards, if necessary, to the next 1/16%) at which Dollar deposits are offered
to Wells Fargo in the London interbank market on or about 11:00 a.m. (California
time) 2 Business Days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Rate Advance requested by Borrowers in accordance with this
Agreement.

    "Base Rate" means, the rate of interest publicly announced by Wells Fargo as
its "prime rate", with the understanding that the "prime rate" is one of Wells
Fargo's base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto.

    "Base Rate Advance" means each portion of an Advance bearing interest at a
rate determined by reference to the Base Rate.

    "Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35)
of ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of such
Borrower has been an "employer" (as defined in Section 3(5) of ERISA) within the
past six years.

    "Board of Directors" means the Board of Directors of GCI or any committee
thereof duly authorized to act on behalf of the Board of Directors.

    "Books" means all of any Borrower's books and records (including all of its
records indicating, summarizing, or evidencing its assets (including the
Collateral) or liabilities, all of its information relating to its business
operations or financial condition, and all of its computer programs, disks,
files, printouts, runs, or other computer prepared information).

    "Borrowers" means GCI, GCS and MFI, individually and collectively, jointly
and severally, and each of them is referred to as a "Borrower."

    "Borrowing" means a borrowing hereunder consisting of Advances made on the
same day by the Lenders, or Agent on behalf thereof, to Administrative Borrower,
or by Swing Lender in the case of a Swing Loan, or by Agent in the case of an
Agent Advance.

    "Borrowing Base" has the meaning set forth in Section 2.1.

    "Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

    "Business" means the business of marketing, renting, selling, leasing or
otherwise providing musical instruments or related services, as well as other
products, parts, materials, supplies and services relating

4

--------------------------------------------------------------------------------


to the marketing, rental, sale, lease or other distribution of musical
instruments or related services heretofore conducted by Sellers.

    "Business Day" means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.

    "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

    "Capital Stock" of any Person means any and all shares, interests,
participations, or other equivalents (however designated) of, or rights,
warrants, or options to purchase, corporate stock or any other equity interest
(however designated) of or in such Person.

    "Capitalized Lease Obligation" means any Indebtedness represented by
obligations under Capital Lease.

    "Cash Equivalents" means and refers to: (a) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by any agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year from the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
agency or instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having the highest rating
obtainable from either S&P or Moody's; (c) commercial paper maturing no more
than one (1) year from the date of acquisition thereof and, at the time of
acquisition, having a rating of A-2 or P-2, or better, from S&P or Moody's;
(d) certificates of deposit or bankers' acceptances maturing within one (1) year
from the date of acquisition thereof either (i) issued by any bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia which bank has a rating of A or A2, or better, from S&P or
Moody's, or (ii) certificates of deposit less than or equal to One Hundred
Thousand Dollars ($100,000) in the aggregate issued by any other bank insured by
the Federal Deposit Insurance Corporation.

    "Change of Control" means and refers to the occurrence of one or more of the
following events: (a) any Person, other than Permitted Holders, or related group
for purposes of Section 13(d) of the Exchange Act (a "Group"), together with any
Affiliates thereof, shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of GCI
representing at least thirty percent (30%) of the Voting Stock of GCI, (b) GCI
shall hold directly less than 100% of the issued and outstanding Stock of GCS,
(c) GCI shall hold directly less than 100% of the issued and outstanding Stock
of MFI (d) GCI shall hold directly less than 100% of the issued and outstanding
Stock of each Guarantor other than MCI, or (e) a majority of the members of the
Board of Directors shall not constitute Continuing Directors. For purposes of
this definition, "Board of Directors" does not include any committee thereof.

    "Closing Date" means the date of the making of the initial Advance (or other
extension of credit) hereunder.

    "Code" means the California Uniform Commercial Code, as in effect from time
to time.

    "Collateral" means all of each Borrower's right, title, and interest in and
to each of the following:

    (a) the Accounts,

    (b) the Books,

    (c) the Equipment,

    (d) the General Intangibles,

    (e) the Inventory,

5

--------------------------------------------------------------------------------




    (f)  the Investment Property,

    (g) the Negotiable Collateral,

    (h) the Real Property Collateral,

    (i)  any money, or other assets of a Borrower that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and

    (j)  the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Equipment, General Intangibles,
Inventory, Investment Property, Negotiable Collateral, Real Property, money,
deposit accounts, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

The foregoing notwithstanding, the "Collateral" shall not include any
(i) General Intangibles that are now or hereafter held by a Borrower as licensee
or otherwise, solely in the event and to the extent that: (a) as the proximate
result of the grant, assignment, transfer, or conveyance of a security interest,
such Borrower's rights in or with respect to such item of General Intangibles
would be forfeited or would become void, voidable, terminable, or revocable, or
if such Borrower would be deemed to have breached, violated, or defaulted the
underlying license or other agreement that governs such item of General
Intangibles pursuant to the restrictions in the underlying license or other
agreement that governs such item of General Intangibles; (b) any such
restriction shall be effective and enforceable under applicable law, including
Section 9318(4) of the Code; and (c) any such forfeiture, voidness, voidability,
terminability, revocability, breach, violation, or default cannot be remedied by
such Borrower using its best efforts (but without any obligation to make any
material expenditures of money or to commence legal proceedings); provided,
however, that the grant, assignment, transfer, and conveyance of security
interest hereunder shall extend to, and the term "Collateral" shall include,
(1) any and all proceeds of such item of General Intangibles to the extent that
the assignment or encumbering of such proceeds is not so restricted, and
(2) upon any such licensor or other applicable party's consent with respect to
any such otherwise excluded item of General Intangibles being obtained,
thereafter such item of General Intangibles as well as any proceeds thereof that
might theretofore have been excluded from such grant, assignment, transfer, and
conveyance of a security interest and the term "Collateral;" (ii) Equipment,
acquired with Permitted Purchase Money Indebtedness, that is subject to a
Purchase Money Lien that is a Permitted Lien, and the holder of such Purchase
Money Lien has prohibited a Borrower from granting any other Lien in such
Equipment as a condition to Borrower obtaining or maintaining the Permitted
Money Indebtedness, and the Borrower has not otherwise obtained a waiver of such
condition; (iii) MCI's equity interest in Musician.com, to the extent that the
grant, assignment, transfer, or conveyance of a security interest in such equity
interests or foreclosure thereof is prohibited by the Musician.com Agreements;
and (iv) Equipment, acquired with Indebtedness permitted pursuant to
Section 7.1(h), that is subject of a Lien that is a Permitted Lien, and the
holder of such Lien has prohibited the applicable Borrower from granting any
other Lien in such Equipment as a condition to such Borrower obtaining or
maintaining such Indebtedness, and the Borrower has not otherwise obtained a
waiver of such condition.

    "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

    "Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers.

6

--------------------------------------------------------------------------------


    "Commitment" means, with respect to each Lender, its Revolving Credit
Commitment, and, with respect to all Lenders, their Revolving Credit
Commitments, in each case as such Dollar amounts are set forth beside such
Lender's name under the applicable heading on Schedule C-1 attached hereto or on
the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 14.1.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit C-2 delivered by the chief financial officer of Administrative Borrower
to Agent.

    "Concentration Account Banks" means, collectively, the GCI Concentration
Account Bank and the MFI Concentration Account Bank.

    "Concentration Accounts" means, collectively, the GCI Concentration Account
and the MFI Concentration Account.

    "Continuing Director" means and refers to (a) any member of the Board of
Directors who was a director of GCI on the Closing Date, and (b) any person who
becomes a member of the Board of Directors after the Closing Date if such person
was appointed or nominated for election to the Board of Directors by a majority
of the Continuing Directors (including any such Continuing Director previously
appointed pursuant to this clause (b)), but excluding any such person originally
proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors of GCI (as such terms are used in Rule 14a-11 under
the Exchange Act) and whose initial assumption of office resulted from such
contest or the settlement thereof.

    "Control Agreement" means a control agreement, in form and substance
reasonably satisfactory to Agent, between the applicable Obligor, Agent, and the
applicable securities intermediary with respect to the applicable Securities
Account and related Investment Property.

    "Credit Card Agreements" means those certain agreements between Agent and
the credit card clearinghouses and processors of a Borrower acceptable to Agent
in the exercise of its Permitted Discretion, pursuant to which such credit card
clearinghouses or processors agree to transfer on a daily basis all credit card
receipts of such Borrower, or other amounts payable by such clearinghouses or
processors, into the Concentration Account.

    "Cycle Count Manual" means that certain procedures manual of the Borrowers
titled "Guitar Center Count Guide", which sets forth the policies and procedures
utilized by Borrowers in the conduct of their inventory cycle counts.

    "Daily Balance" means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

    "DDA" means any checking or other demand deposit account maintained by
Borrowers.

    "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

    "Defaulting Lender" means any Lender that fails to make any Advance that it
is required to make hereunder on any Funding Date and that has not cured such
failure by making such Advance within 1 Business Day after written demand upon
it by Agent to do so.

    "Defaulting Lenders Rate" means the Base Rate for the first 3 days from and
after the date the relevant payment is due and, thereafter, at that interest
rate then applicable to the relevant Loan.

    "Designated Account" means account number 4629 103789 of GCS maintained with
the Designated Account Bank, or such other deposit account of GCS (located
within the United States) that has been designated as such, in writing, by
Administrative Borrower to Agent.

7

--------------------------------------------------------------------------------

    "Designated Account Bank" means Wells Fargo, whose office is located at
Warner Ranch Commercial Banking Office, 6001 Topanga Canyon Boulevard, Suite
205, Woodland Hills, California 91367, and whose ABA number is 121 000 248.

    "Dilution" means, as of any date of determination, a percentage, based upon
the experience of the Borrowers for such immediately prior 3 month period, that
is the result of dividing the Dollar amount of (a) bad debt write-downs,
discounts, advertising allowances, returns, credits, or other dilutive items
with respect to Eligible Accounts, by (b) Borrowers' Collections with respect to
Eligible Accounts (excluding extraordinary items) plus the Dollar amount of
clause (a).

    "Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by one
percentage point for each percentage point by which Dilution is in excess of
percentage amount as is determined by Agent from time to time in its Permitted
Discretion.

    "Documentation Agent" means FRF, solely in its capacity as documentation
agent for the Lenders, and shall include any successor documentation agent.

    "Documentation Agent-Related Persons" means Documentation Agent and any
successor syndication and arrangement agent together with their respective
Affiliates, and the officers, directors, employees, counsel, agents, and
attorneys-in-fact of such Persons and their Affiliates.

    "Dollars" or "$" means United States dollars.

    "EBITDA" means, with respect to any period, the consolidated net income of
GCI and its Subsidiaries for such period (a) plus all interest expense, income
tax expense, depreciation and amortization (including amortization of any
goodwill or other intangibles) for such period, (b) minus gains attributable to
any fixed asset sales in such period, (c) plus the transaction and conversion
costs related to the acquisition of MFI, (d) plus an amount equal to the
cumulative effect of the accounting change for the pre-opening costs of GCI as
required by GAAP, (e) plus or minus any other non-cash charges or extraordinary
expenses or income which may have been subtracted or added in calculating
consolidated net income for such period, and (f) plus, if the American Music
Acquisition closes (i) for the period ending June 30, 2001, $3,000,000, (ii) for
the period ending September 30, 2001, $2,000,000, and (iii) for the period
ending December 31, 2002, $1,000,000.

    "Eligible Accounts" means, from and after the Receivables Activation Date,
those rights to payment against credit card clearinghouses or, processors
subject to Credit Card Agreements acceptable to Agent, in the exercise of its
Permitted Discretion, created by a Borrower in the ordinary course of its
business, that arise out of such Borrower's sale of goods or rendition of
services, that comply with each and all of the representations and warranties
respecting Eligible Accounts made by Borrowers in the Loan Documents, and that
are not excluded as ineligible by virtue of the one or more of the criteria for
Eligible Accounts established by Agent from time to time in its Permitted
Discretion as a result of its field audit or other due diligence efforts. Any
goods giving rise to Eligible Accounts have been delivered to the customer, or
to the customer's agent for immediate shipment to and unconditional acceptance
by the customer. Eligible Account shall not include the following unless an
exception to any of the following has been consented to in writing by Agent:

    (a) an Account owed by an employee, Affiliate, or agent of any Borrower,

    (b) an Account to the extent arising on account of a transaction wherein
goods were placed on consignment or were sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or on any other terms by
reason of which the payment by the Account Debtor may be conditional,

    (c) an Account payable in a currency other than Dollars,

8

--------------------------------------------------------------------------------




    (d) an Account that is owed by an Account Debtor that has asserted a right
of setoff, has disputed its liability, or has made any claim with respect to its
obligation to honor a Borrower's right to payment, to the extent of the amount
owed by such Borrower to the Account Debtor, the amount of such actual or
asserted right of setoff, or the amount of such dispute or claim, as the case
may be

    (e) an Account with respect to which the Account Debtor is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;

    (f)  an Account to the extent that the collection of which Agent, in its
Permitted Discretion, believes to be doubtful by reason of the Account Debtor's
financial condition;

    (g) on account of a transaction to the extent to which the goods, the sale
of which gives rise to such right to payment, have not been shipped and billed
to a Borrower's customer or the services giving rise to such right to payment
have not been performed and accepted by a Borrower's customer,

    (h) with the exception of Household Retail Services USA and Conseco Finance
Services Corp. a right to payment against a private label credit card
clearinghouse or processor,

    (i)  other than a right to payment subject to a valid and enforceable Credit
Card Agreement,

    (j)  a right to receive progress payments or other advance billings that are
due prior to the completion of performance by a Borrower of the subject contract
for goods or services, and

    (k) otherwise not in compliance with any other criteria for eligibility
established from time to time by Agent in its Permitted Discretion.

    "Eligible Inventory" means Inventory consisting of first quality new, and
merchantable used and vintage, finished goods held for sale in the ordinary
course of a Borrower's business, that complies with each and all of the
representations and warranties respecting Eligible Inventory made by Borrowers
in the Loan Documents, and that are not excluded as ineligible by virtue of the
one or more of the criteria set forth below. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

    (a) a Borrower does not have good, valid, and marketable title thereto,

    (b) it is not located at one of Borrowers' warehouse locations set forth on
Schedule E-1 (or in-transit from one of Borrowers' warehouse locations to
another), or located at (or in-transit from one of Borrowers' warehouse
locations to) one of Borrowers' business locations set forth on Schedule E-2
that offers finished goods for sale to the general public (each a "Retail
Store"), or located at one of Borrowers' offsite storage locations set forth on
Schedule E-3 (each an "Offsite Storage Location") (or in-transit from a Retail
Store to an Offsite Storage Location or in transit from an Offsite Storage
Location to a Retail Store),

    (c) if it is (i) located at one of Borrowers' warehouse locations set forth
on Schedule E-1 or stored with a warehouseman or other third Person and it is
not subject to a Collateral Access Agreement executed by the lessor or
warehouseman or (ii) located at one of Borrowers' Retail Stores or Offsite
Storage Locations and that is located in one of the Specified States unless it
is subject to a Collateral Access Agreement executed by the lessor or unless
Agent has established Reserves with respect thereto against the Borrowing Base
as provided in Section 2.1(b)(iii),

    (d) it is not subject to a valid and perfected first priority security
interest in favor of Agent, for the benefit of the Lender Group,

9

--------------------------------------------------------------------------------




    (e) it consists of goods returned or rejected by a Borrower's customers
(other than in the ordinary course of such Borrower's business and which
otherwise comply with the criteria for Eligible Inventory),

    (f)  it consists of Slow Moving Inventory, or

    (g) it consists of goods that are custom items, work-in-process, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in a Borrower's business (but not including accessories to musical
instruments held for sale), bill and hold goods, damaged or defective goods,
samples, "seconds," or Inventory acquired on consignment.

For clarity, goods on consignment under rent-to-purchase programs or satellite
arrangements with third parties for rent-to-purchase programs for musical
instruments shall not be classified as "Eligible Inventory."

    "Eligible Transferee" means (a) any one or more of: Bank of America, N.A.,
FleetBoston, N.A., Union Bank of California, The CIT Group, La Salle Bank, N.A.,
Sanwa Bank of California, and GECC, or any Affiliate thereof, (b) any Affiliate
(other than individuals) of a pre-existing Lender, (c) so long as no Event of
Default has occurred and is continuing, any other Person approved by Agent and
Administrative Borrower (such approval by Administrative Borrower not to be
unreasonably withheld, conditioned or delayed), and (d) during the continuation
of an Event of Default, any other Person approved by Agent.

    "Equipment" means all of Borrowers' present and hereafter acquired
machinery, machine tools, motors, equipment, furniture, furnishings, fixtures,
vehicles (including motor vehicles and trailers), tools, parts, goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

    "ERISA Affiliate" means (a) any corporation subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of a
Borrower under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any party subject to ERISA that is a party to an
arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

    "ERISA Event" with respect to any Person means (a) the occurrence of a
reportable event, within the meaning of Section 4043 of ERISA, with respect to
any Plan of such Person or any of its ERISA Affiliates unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
provision by the administrator of any Plan of such Person or any of its ERISA
Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility of such Person or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by such
Person or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the failure by such Person or any of its ERISA
Affiliates to make a payment to a Plan which failure would result in the
imposition of a Lien under Section 302(f)(1) of ERISA; (f) the adoption of an
amendment to a Plan of such Person or any of its ERISA Affiliates requiring the
provision of security to such Plan, pursuant to Section 307 of ERISA; or

10

--------------------------------------------------------------------------------


(g) the institution by the PBGC of proceedings to terminate any Plan of such
Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.

    "Event of Default" has the meaning set forth in Section 8.

    "Excess Availability" means the amount, as of the date any determination
thereof is to be made, equal to Availability plus Borrowers' cash and Borrowers'
Cash Equivalents, minus the aggregate amount, if any, of all trade payables of
Borrowers aged in excess of Borrowers' historical levels with respect thereto
and all book overdrafts in excess of Borrowers' historical practices with
respect thereto, in each case as determined by Agent in its Permitted
Discretion.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
any successor statute.

    "Facility Amount" means, as of the date of any determination thereof, the
maximum amount of Advances that then may be outstanding subject to the
limitations, deductions, reserves and other conditions set forth in Section 2.1,
which amount (i) shall be subject to decrease in accordance with Section 2.2,
(ii) shall at no time be less than $75,000,000, and (iii) shall at no time
exceed the Maximum Facility Amount.

    "Family Member" means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

    "Family Trusts" means, with respect to any individual, trusts or other
estate planning vehicles established for the benefit of Family Members of such
individual and in respect of which such individual serves as trustee or in a
similar capacity.

    "Fee Letter" shall mean that certain letter agreement, dated as of the Prior
Closing Date, between the Borrowers and Agent, for the sole and separate account
of Agent, setting forth certain fees payable to Agent, as amended as of the date
hereof by the Omnibus Amendment.

    "Fee Split Letter" shall mean that certain letter agreement, dated as of the
Prior Closing Date, between Foothill, in its individual capacity, and FRF, in
its individual capacity, setting forth the allocation to FRF of certain fees
payable by Borrowers to Agent pursuant to the Fee Letter, as amended as of the
date hereof by the Omnibus Amendment.

    "FEIN" means Federal Employer Identification Number.

    "Foothill" means Foothill Capital Corporation, a California corporation.

    "FRF" means Fleet Retail Finance, Inc., a Delaware corporation, predecessor
by name change to BankBoston Retail Finance, Inc..

    "Funded Debt" means and refers to all consolidated Indebtedness of GCI or
its Subsidiaries that matures one (1) year or more from the date of issuance, or
that is renewable or extendable, at the sole option of GCI or its Subsidiaries,
as applicable, by its terms to a date that is one (1) year or more from the date
of issuance thereof, or that, under a revolving credit or similar agreement,
obligates the lender to extend credit over a period of one (1) year or more from
the date of issuance other than Indebtedness permitted under Section 7.1(h).

    "Funding Date" means the date on which a Borrowing occurs.

    "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

    "GAAP" means generally accepted accounting principles as in effect from time
to time in the United States, consistently applied.

11

--------------------------------------------------------------------------------


    "GCI" has the meaning set forth in the preamble to this Agreement.

    "GCI Concentration Account" has the meaning set forth in Section 2.7(a).

    "GCI Concentration Account Bank" has the meaning set forth in
Section 2.7(a).

    "GCS" has the meaning set forth in the preamble to this Agreement.

    "GCS Collection Account" has the meaning set forth in Section 2.7(b).

    "GCS Collection Account Bank" has the meaning set forth in Section 2.7(b).

    "General Intangibles" means all of Borrowers' present and future general
intangibles and other personal property (including contract rights, rights to
payment against credit card clearinghouses and processors, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information
contained on computer disks or tapes, literature, reports, catalogs, money,
deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), other than goods, Accounts, Investment Property, and Negotiable
Collateral.

    "Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

    "Governmental Authority" shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar governmental or administrative dispute-resolving panel or body.

    "Guarantor" means, individually and collectively, any one or more of MCI,
for so long as the Borrowers hold 50% or more of the issued and outstanding
Stock of MCI, and each other Subsidiary of the Borrowers, other than MFI and
GCS.

    "Guarantor Security Agreement" means that certain Security Agreement, dated
as of the Prior Closing Date, made by MCI in favor of Agent, for the benefit of
the Lender Group, as amended as of the date hereof by the Omnibus Amendment.

    "Guaranty" means that certain General Continuing Guaranty, dated as of the
Prior Closing Date, made by MCI in favor of Agent, for the benefit of the Lender
Group, as amended as of the date hereof by the Omnibus Amendment.

    "Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

    "Indebtedness" means, with respect to any Person, without duplication,
(a) all obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations under Capital Leases,
(d) all obligations or

12

--------------------------------------------------------------------------------


liabilities of others secured by a Lien on any property or asset of such Person,
irrespective of whether such obligation or liability is assumed, and (e) any
obligation of such Person guaranteeing or intended to guarantee (whether
guaranteed, endorsed, co-made, discounted, or sold with recourse to such Person)
any obligation of any other Person.

    "Indemnified Liabilities" has the meaning set forth in Section 11.3.

    "Indemnified Person" has the meaning set forth in Section 11.3.

    "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with a significant number of such
Person's creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

    "Intangible Assets" means, with respect to any Person, that portion of the
book value of all of such Person's assets that would be treated as intangibles
under GAAP.

    "Interest Period" means, with respect to each LIBOR Rate Advance, a period
commencing on the date of the making of such LIBOR Rate Advance and ending 1, 2,
3 or 6 months thereafter; provided, however, that (a) if any Interest Period
would end on a day that is not a Business Day, such Interest Period shall be
extended (subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers may not elect an Interest Period which
will end after the Maturity Date.

    "Inventory" means all present and future inventory in which any Borrower has
any interest, including goods held for sale or lease or to be furnished under a
contract of service and all of Borrowers' present and future raw materials, work
in process, finished goods, and packing and shipping materials, wherever
located.

    "Inventory Reappraisal" means an appraisal of the liquidation value of
Borrowers' Inventory (the methodology and implementation of such appraisal to be
satisfactory to Agent in its Permitted Discretion), conducted by an appraisal or
auctioneer firm acceptable to Agent.

    "Inventory Security Agreement" means that certain Security Agreement, dated
as of the Prior Closing Date, between the Borrowers, as debtors, and Agent, as
secured party, as amended by the Omnibus Amendment.

    "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide accounts receivable arising
from the sale of goods or services in the ordinary course of business consistent
with past practice), purchases or other acquisitions for consideration of
Indebtedness or Stock, and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

    "Investment Property" means "investment property" as that term is defined in
of the Code, whether now owned or hereafter acquired.

13

--------------------------------------------------------------------------------

    "IRC" means the Internal Revenue Code of 1986, as amended, and any successor
statute.

    "L/C" has the meaning set forth in Section 2.12(a).

    "L/C Undertaking" has the meaning set forth in Section 2.12(a).

    "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1 hereof.

    "Lender Group" means, individually and collectively, each of the Lenders,
and Agent.

    "Lender Group Expenses" means all (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrowers under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) reasonable fees or
charges paid or incurred by the Lender Group in connection with the Lender
Group's transactions with Borrowers, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including Collateral appraisals in accordance with the provisions of this
Agreement), and real estate title policies and endorsements, (c) costs and
expenses incurred by Agent in the disbursement of funds to Borrowers (by wire
transfer or otherwise), (d) charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable costs and expenses paid or incurred by the Lender
Group in examining the Books, (g) reasonable costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group's relationship with Borrowers or any
guarantor under the Loan Documents, (h) Agent's reasonable fees and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering, amending, terminating, enforcing (including
reasonable attorneys fees and expenses incurred in connection with a "workout,"
a "restructuring," or an Insolvency Proceeding concerning any Borrower or any
guarantor of the Obligations), defending, or concerning the Loan Documents,
irrespective of whether suit is brought, and (i) each of the Lenders' reasonable
fees and expenses (including reasonable attorneys fees) incurred in terminating,
enforcing (including reasonable attorneys fees and expenses incurred in
connection with a "workout," a "restructuring," or an Insolvency Proceeding
concerning any Borrower), or defending the Loan Documents, irrespective of
whether suit is brought.

    "Lender-Related Person" means, with respect to any Lender, such Lender,
together with such Lender's Affiliates, and the officers, directors, employees,
counsel, and agents of such Lender.

    "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

    "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

    "Leverage Ratio" means and refers to, for the period to be determined, the
ratio of (a) the aggregate amount of Funded Debt as of the last day of such
period, to (b) consolidated EBITDA for such period.

    "LIBOR Deadline" has the meaning set forth in Section 2.13(b)(ii).

    "LIBOR Notice" means a written notice in the form of Exhibit L-1 attached
hereto.

14

--------------------------------------------------------------------------------


    "LIBOR Rate" means, for each Interest Period for each LIBOR Rate Advance,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/16%) determined by dividing (a) the Base LIBOR Rate for such Interest
Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

    "LIBOR Rate Advance" means each portion of an Advance bearing interest at a
rate determined by reference to the LIBOR Rate.

    "Lien" means any interest in property securing an obligation owed to, or a
claim by, any Person other than the owner of the property, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from a mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment, deposit arrangement, security agreement, conditional sale or trust
receipt, or from a lease, consignment, or bailment for security purposes and
also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

    "Loan Account" has the meaning set forth in Section 2.10.

    "Loan Documents" means this Agreement, the Disbursement Letter, the Letters
of Credit, the Suretyship Agreement, the Guaranty, the Guarantor Security
Agreement, the tri-party blocked account agreements governing the GCS Collection
Accounts, the GCI Concentration Account and the MFI Concentration Account, the
Collateral Access Agreements, any Control Agreement, the Mortgages, the Stock
Pledge Agreement, the Trademark Security Agreement, the Inventory Security
Agreement, the Fee Letter, the Omnibus Amendment, and any other agreement
entered into, now or in the future, by any Obligor and the Lender Group in
connection with this Agreement.

    "Material Adverse Change" means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of GCI and its Subsidiaries taken as a whole, (b) the
material impairment of any Borrower's ability to perform its obligations under
the Loan Documents to which it is a party or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the priority of the Agent's Liens with respect to the Collateral
as a result of an action or failure to act on the part of any Borrower.

    "Maturity Date" has the meaning set forth in Section 3.4.

    "Maximum Facility Amount" means $150,000,000.

    "MCI" means Musician's Choice, Inc., a Delaware corporation.

    "MFI" has the meaning set forth in the preamble to this Agreement.

    "MFI Concentration Account" has the meaning set forth in Section 2.7(c).

    "MFI Concentration Account Bank" has the meaning set forth in
Section 2.7(c).

    "Mortgage" means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by an Obligor in
favor of Agent, for the benefit of the Lender Group, the form and substance of
which shall be satisfactory to Agent, in Agent's Permitted Discretion, that
encumber Real Property Collateral and the related improvements thereto.

    "Multiemployer Plan" of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

15

--------------------------------------------------------------------------------


    "Multiple Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and at least one Person other than
such Person and its ERISA Affiliates or (b) was so maintained and in respect of
which such Person or any of its then current ERISA Affiliates could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

    "Musician.com Agreements" means (a) that certain Stockholders Agreement,
dated as of August 11, 2000, by and among Musician.com Internet Network,
Musician's Choice, Inc., MusicianFirst, LLC and the other persons listed on the
signatory pages thereto, and (b) the other agreements and documents related to
MCI's investment in Musician.com.

    "Negotiable Collateral" means all of Borrowers' now owned and hereafter
acquired letters of credit, notes, drafts, instruments, security certificates,
documents (as defined in the Code), and chattel paper.

    "Net Cash Proceeds" means, (a) the gross cash proceeds received by any
Borrower in respect of a Permitted Disposition of Real Property Collateral, less
(b) the sum of (i) the amount, if any, of all taxes (other than income taxes)
payable by such Borrower in connection with such Permitted Disposition and such
Borrower's good faith best estimate of the amount of all income taxes payable in
connection with such Permitted Disposition, (ii) (A) the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
associated with the Real Property Collateral sold and leased back and retained
by any Borrower provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Permitted Disposition
occurring on the date of such reduction, and (B) the amount applied to repay any
Indebtedness to the extent such Indebtedness is required by its terms to be
repaid as a result of such Permitted Disposition, and (iii) reasonable and
customary fees, commissions, and expenses and other costs paid by such Borrower
in connection with such Permitted Disposition (other than those payable to any
Affiliate thereof), in each case only to the extent not already deducted in
arriving at the amount referred to in clause (a).

    "Net Liquidation Percentage" means the percentage of book value estimated to
be recoverable in an orderly liquidation of Borrowers' Inventory, such
percentage to be as determined by a qualified appraisal company selected by
Agent.

    "Obligations" means all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
Letters of Credit, premiums, liabilities (including all amounts charged to
Borrowers' Loan Account pursuant hereto), obligations, fees, charges, costs, or
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties owing by any Borrower to the Lender Group of
any kind and description pursuant to or evidenced by the Loan Documents (and
irrespective of whether for the payment of money), whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
a Borrower is required to pay or reimburse by the Loan Documents, by law, or
otherwise.

    "Obligors" means, collectively, jointly and severally, Borrowers and the
Guarantor, and "Obligor" means any one of them.

    "Offsite Storage Location" is defined in clause (b) of the definition of
"Eligible Inventory."

    "Omnibus Amendment" means that certain Omnibus Amendment, dated as of the
date hereof, among the Obligors and Agent effecting certain amendments to
certain of the Loan Documents to reflect the capitalization of GCS and GCS
becoming a Borrower hereunder.

16

--------------------------------------------------------------------------------


    "Originating Lender" has the meaning set forth in Section 14.1(e).

    "Overadvance" has the meaning set forth in Section 2.5.

    "Participant" has the meaning set forth in Section 14.1(e).

    "Permitted Acquisition" means (i) the American Music Acquisition; and
(ii) an Acquisition of all or substantially all of the assets or Stock of
another Person made by a Borrower so long as (a) no Default or Event of Default
shall have occurred and be continuing or would result from the consummation of
the proposed Acquisition, (b) the assets being acquired, or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
Business, (c) the aggregate consideration (but excluding consideration paid or
payable in the common Stock of GCI or other Stock of GCI that does not require
any cash payment until after the second anniversary of the Maturity Date) paid
or payable for Permitted Acquisitions during any fiscal year, after giving
effect to the proposed Acquisition, shall not exceed $7,500,000, (d) the
aggregate consideration (but excluding consideration paid or payable in the
common Stock of GCI or other Stock of GCI that does not require any cash payment
until after the second anniversary of the Maturity Date) paid or payable for all
Permitted Acquisitions, after giving effect to the proposed Acquisition, shall
not exceed $20,000,000, and (e) such Borrower, as applicable, shall have
complied with Section 6.22. Without limiting whether or not an Acquisition shall
constitute a Permitted Acquisition, in the event that Borrowers request of Agent
that the Inventory and Accounts being acquired through a Permitted Acquisition
be included in the Borrowing Base as Eligible Accounts or Eligible Inventory, as
the case may be, Agent shall have completed its audit, appraisal, and standard
due diligence review with respect to the assets or Person that is to be the
subject of the proposed Permitted Acquisition and the results thereof shall be
satisfactory to Agent in the exercise of its Permitted Discretion before such
Inventory or Accounts shall be included in the Borrowing Base.

    "Permitted Discretion", with respect to any determination by a member of the
Lender Group, means a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.

    "Permitted Dispositions" means (a) sales, exchanges, trade-ins, or other
dispositions of Equipment that is significantly worn, damaged, or obsolete in
the ordinary course of a Borrower's business, (b) sales of Inventory to buyers
in the ordinary course of a Borrower's business, (c) the use or transfer of
money, or Cash Equivalents by an Obligor to a Borrower or otherwise in a manner
that is not prohibited by the terms of this Agreement or the other Loan
Documents, (d) the licensing by an Obligor, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of such Obligor's business, (e) provided that no Event of
Default has occurred and is continuing or would result therefrom, including an
Event of Default resulting from a Change of Control, the sale, transfer, or
other disposition by GCI of the Stock or assets of MCI, (f) provided that no
Event of Default has occurred and is continuing or would result therefrom, the
sale, license, lease, exchange, transfer, or other dispositions of any parcel or
parcels of Real Property owned in fee by GCI (including goods that are fixtures
and Equipment associated with the property in an amount not to exceed $50,000)
as of the Closing Date and not comprising Real Property Collateral, (g) provided
that no Event of Default has occurred and is continuing or would result
therefrom, the sale and lease-back of the retail store #110 owned in fee by GCI
and located in Hollywood, California, as more specifically described on
Schedule R-1, provided that GCI receives a minimum of $3,000,000 in Net Cash
Proceeds from such sale and lease-back, (h) provided that no Event of Default
has occurred and is continuing or would result therefrom, the sale or sale and
lease-back of distribution center owned in fee by MFI and located in Medford,
Oregon, as more specifically described on Schedule R-1, provided that MFI
receives a minimum of $1,700,000 in Net Cash Proceeds from such sale and
lease-back, and (i) provided that no Event of Default has occurred and is
continuing or would result therefrom, including an Event of Default resulting
from a Change of Control, the sale, license, lease,

17

--------------------------------------------------------------------------------


exchange, transfer, or other dispositions of any other tangible personal
property of the Obligors that do not exceed, on a book value basis, $500,000 in
the aggregate is any fiscal year.

    "Permitted Holders" means the individuals referenced in the Permitted
Holders Side Letter and their Family Members, and their Family Trusts.

    "Permitted Holders Side Letter" means that certain side letter, dated as of
the Prior Closing Date, between Borrowers and Agent.

    "Permitted Investments" means (a) Investments in Cash Equivalents, (b) loans
and advances to officers and employees of the Obligors in the ordinary course of
business, other than as provided for in clause (c), in an aggregate amount at
any one time outstanding not to exceed $500,000, (c) loans and advances to
officers and employees of the Obligors in the ordinary course of business to
facilitate the purchase by such officers or employees of the Stock of GCI and
the repayment of any such loans or advances is secured by a first priority Lien
on the Stock purchased thereby, in an aggregate amount outstanding at any one
time not to exceed $1,000,000, (d) Investments in negotiable instruments for
collection, (e) advances made in connection with purchases of goods or services
in the ordinary course of business, (f) Permitted Acquisitions, (g) Investments
by the Borrowers in MCI not to exceed $10,000,000 outstanding at any one time,
(h) Investments by a Borrower in any other Borrower, and (i) other Investments
in an aggregate amount not to exceed $250,000 outstanding at any one time.

    "Permitted Liens" means (a) Liens held by Agent for the benefit of the
Lender Group, (b) Liens for unpaid taxes that either (i) are not yet overdue or
(ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) Purchase Money Liens, but only if such Lien
shall at all times be confined solely to the fixed assets the purchase price of
which was financed through the incurrence of the Purchase Money Indebtedness
secured by such Lien, or the interests of lessors under Capital Leases to the
extent that such interests secure Permitted Purchase Money Indebtedness and so
long as the Lien attaches only to the asset purchased or acquired and the
proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business of Obligors and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet overdue, or (ii) are the subject of Permitted Protests, (g) Liens
arising from deposits made in connection with obtaining worker's compensation or
other unemployment insurance, (h) Liens or deposits to secure performance of
bids, tenders, or leases incurred in the ordinary course of business of Obligors
and not in connection with the borrowing of money, (i) Liens arising by reason
of security for surety or appeal bonds in the ordinary course of business of
Obligors, (j) Liens resulting from any judgment or award that is not an Event of
Default hereunder, (k) Liens with respect to Real Property Collateral that exist
as of the Closing Date, (l) with respect to any Real Property, easements, rights
of way, or zoning that do not materially interfere with or impair the use or
operation of the Real Property by Borrowers, (m) Liens arising in connection
with any Acquired Indebtedness, (n) Liens to secure Indebtedness permitted
pursuant to Section 7.1(h), and (o) Liens arising in connection with MCI's
ownership of Musician.com.

    "Permitted Protest" means the right of Borrowers to protest any Lien (other
than any such Lien that secures the Obligations), tax (other than payroll taxes
or taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted and diligently prosecuted by Borrowers in good faith, and
(c) Agent, in the exercise of its Permitted Discretion, is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Liens of Agent on behalf of the Lender Group
in and to the Collateral.

    "Permitted Purchase Money Indebtedness" means, as of any date of
determination, (i) Purchase Money Indebtedness incurred after the Closing Date
in an aggregate amount outstanding at any one

18

--------------------------------------------------------------------------------


time not to exceed $10,000,000, or (ii) Purchase Money Indebtedness incurred on
or before the Closing Date and as set forth on Schedule 7.1.

    "Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

    "Personal Property Collateral" means all Collateral other than such of the
Real Property Collateral.

    "Physical Count" means a physical count of Borrowers' Inventory (the
methodology and implementation of such physical count to be satisfactory to
Agent in its Permitted Discretion), conducted by an appraisal, accounting,
auction, or other professional firm acceptable to Agent.

    "Plan" means a Single Employer Plan or a Multiple Employer Plan.

    "Prior Closing Date" means December 17, 1999.

    "Prior Loan Agreement" has the meaning set forth in the recitals to this
Agreement.

    "Projections" means GCI's forecasted consolidated (a) balance sheets,
(b) profit and loss statements, (c) cash flow statements, and (d) capitalization
statements, all prepared on a consistent basis with GCI's historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

    "Pro Rata Share" means the percentage obtained by dividing (i) such Lender's
Revolving Credit Commitment, by (ii) the aggregate amount of all Lenders'
Revolving Credit Commitments.

    "Public Offering" means an underwritten public offering of the common Stock
of any Person.

    "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

    "Purchase Money Lien" means a Lien upon fixed assets that secures Purchase
Money Indebtedness.

    "Real Property" means any estates or interests in real property now owned or
hereafter acquired by an Obligor, and the improvements related thereto.

    "Real Property Collateral" means (i) the retail store #110 owned in fee by
GCI and located in Hollywood, California, and (ii) the distribution center owned
in fee by MFI and located in Medford, Oregon, in each case more specifically
described on Schedule R-1, and any Real Property hereafter acquired in fee by an
Obligor.

    "Receivables Due Diligence Date" means that date as of which Agent has
completed, to its satisfaction in its Permitted Discretion, its field audit of
Borrowers' Accounts, including historic dilution, cyclical patterns, and such
other matters affecting credit quality and collectability as Agent shall
determine.

    "Receivables Activation Date" means that date, on or after the Receivables
Due Diligence Date, designated by written notice from the Administrative
Borrower to the Agent as the date from and after which the Borrowers elect to
include Eligible Accounts in the Borrowing Base, which written notice is to be
received by Agent no less than 15 days prior to the designated Receivables
Activation Date.

    "Required Availability" means, (i) as of any date of determination from the
Closing Date through July 31, 2001, Excess Availability in an amount no less
than the lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and (B) $15,000,000, (ii) as of any date of determination from
August 1, 2001 through August 31, 2001, Excess Availability in an amount no less
than the lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and

19

--------------------------------------------------------------------------------


(B) $16,000,000, (iii) as of any date of determination from September 1, 2001
through September 30, 2001, Excess Availability in an amount no less than the
lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and (B) $17,000,000, (iv) as of any date of determination from
October 1, 2001 through October 31, 2001, Excess Availability in an amount no
less than the lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and (B) $18,000,000, (v) as of any date of determination from
November 1, 2001 through November 30, 2001, Excess Availability in an amount no
less than the lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and (B) $19,000,000, and (vi) as of any date of determination on
and after December 1, 2001, Excess Availability in an amount no less than the
lesser of (A) 15% of the Facility Amount in effect on such date of
determination, and (B) $20,000,000.

    "Required Lenders" means, at any time, Lenders whose Pro Rata Shares
aggregate 51% of the Commitments, or if the Commitments have been terminated
irrevocably, 51% of the Obligations then outstanding.

    "Reserve Percentage" means, on any day, that percentage prescribed by the
Board of Governors of the Federal Reserve System (or any successor Governmental
Authority) for determining the reserve requirements (including any basic,
supplemental, marginal, or emergency reserves) that is in effect on such date
with respect to deposits of Dollars in a non-United States or an international
banking office of a bank used to fund a LIBOR Rate Advance.

    "Retail Store" is defined in clause (b) of the definition of "Eligible
Inventory."

    "Revolving Credit Commitment" means, for each Lender, the Dollar amount of
the obligation of such Lender to make Advances (in an aggregate amount at any
one time outstanding), as such amount is set forth opposite the name of such
Lender under the caption Revolving Credit Commitment on Schedule C-1 (as such
amount shall be increased or decreased pursuant to Section 2.2).

    "Revolver Usage" means, as of any date of determination, the sum of (a) the
aggregate amount of Advances outstanding, plus (b) the amount of the Letter of
Credit Usage.

    "Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the issuer of an L/C or to the issuer
of a letter of credit with respect to the transaction for which an L/C
Undertaking was executed and delivered (to the extent such reimbursement
obligations are subject to such L/C Undertaking), consisting of (a) the amount
available to be drawn or which may become available to be drawn under the Letter
of Credit, (b) all amounts which that been paid and made available by the
issuing bank to the extent not reimbursed by Borrowers, whether by the making of
an Advance or otherwise, and (c) all accrued and unpaid interest, fees, and
expenses payable with respect thereto.

    "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

    "Securities Account" means a "securities account" as that term is defined in
Section 8-501 of the Code.

    "Seller" and "Sellers" are defined in the definition of American Music
Acquisition Documents.

    "Senior Indenture" means the Indenture, dated as of July 2, 1996, between
Guitar Center Management Company, Inc., a California corporation (predecessor in
interest by merger to GCI), as issuer, and U.S. Trust Company of California,
N.A., as trustee, pursuant to which the Senior Notes were issued, as modified,
amended or replaced from time to time in a manner permitted by this Agreement.

    "Senior Indenture Indebtedness" means the Senior Notes and any other
Indebtedness of any Obligor under the Senior Indenture, together with any
refinancings thereof permitted by the terms of Section 7.8(c).

20

--------------------------------------------------------------------------------


    "Senior Note Documents" means the collective reference to the Senior Notes,
the Senior Indenture and each agreement, instrument and document delivered in
connection therewith or relating thereto, as modified, amended, or replaced from
time to time in a manner permitted by this Agreement.

    "Senior Notes" means the 11% Senior Notes due 2006 of GCI issued and
outstanding pursuant to the Senior Indenture, as modified, amended or replaced
from time to time in a manner permitted by this Agreement.

    "Settlement" has the meaning set forth in Section 2.3(f)(i).

    "Settlement Date" has the meaning set forth in Section 2.3(f)(i).

    "Single Employer Plan" of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and no Person other than such Person
and its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its then current ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

    "Slow Moving Inventory" means goods (i) that have been included in
Borrowers' Inventory for in excess of 120 days, or (ii) classified as slow
moving on Borrowers' books and records if not otherwise included in clause (i).

    "Solvent" means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

    "Specified State" means any State which provides for a statutory lien of
distraint in favor of a lessor of real property that is prior to the Liens of
Agent hereunder.

    "Stock" means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

    "Stock Pledge Agreement" means that certain Stock Pledge Agreement executed
and delivered by GCI to Agent, and dated as of the Prior Closing Date, as
amended by the Omnibus Amendment.

    "Subordinated Indebtedness" means any Indebtedness of a Borrower that is
subordinated to the Obligations of the Borrowers under the Loan Documents on,
and that otherwise contains, terms and conditions acceptable to Agent in the
exercise of its Permitted Discretion.

    "Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

    "Suretyship Agreement" means that certain Suretyship Agreement, dated as of
the Prior Closing Date, as amended by the Omnibus Amendment.

    "Swing Lender" means any Lender appointed by the Agent in writing, and which
appointment has been accepted by such Lender in writing, as the "Swing Lender".

    "Swing Loan" has the meaning set forth in Section 2.3(d)(i).

    "Tangible Net Worth" means, as of any date of determination, the result of
(a) GCI's total stockholder's equity, minus (b) all Intangible Assets of GCI on
a consolidated basis.

    "Trademark Security Agreement" means that certain Trademark Security
Agreement made by GCI for the benefit of the Lender Group, dated as of the Prior
Closing Date, as amended by the Omnibus Amendment.

21

--------------------------------------------------------------------------------


    "Veneman" means Veneman Music Company, a Maryland corporation.

    "Voidable Transfer" has the meaning set forth in Section 17.7.

    "Voting Stock" means, with respect to any Person, Capital Stock of any class
or classes if the holders of such Capital Stock are ordinarily, in the absence
of contingencies, entitled to vote for the election of the directors (or other
persons performing similar functions) of such Person even if the right to so
vote has been suspended by the happening of such a contingency.

    "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

    "Withdrawal Liability" has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

    1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "Borrower" is used in respect of a financial covenant or a related
definition, it shall be understood to mean GCI on a consolidated basis unless
the context clearly requires otherwise. All calculations made for the purposes
of determining compliance with this Agreement shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant hereto (or, prior to the delivery of the first financial
statements hereunder, consistent with the financial statements as at
December 31, 2000); provided however, that if Administrative Borrower or Agent
shall object to determining such compliance or such basis due to any change in
GAAP or the rules promulgated with respect thereto, then such calculations shall
be made on a basis consistent with the most recent financial statements
delivered by GCI hereunder as to which no such objection shall have been made.

    1.3  Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

    1.4  Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term "including" is
not limiting, and the term "or" has, except where otherwise indicated, the
inclusive meaning represented by the phrase "and/or." The words "hereof,"
"herein," "hereby," "hereunder," and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable.

    1.5  Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

2.  LOAN AND TERMS OF PAYMENT.

    2.1  Revolver Advances.  

    (a) Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Lender agrees to make advances ("Advances") to
Borrowers in an amount at any one time outstanding not to exceed such Lender's
Pro Rata Share of an amount equal to the lowest of (i) the Facility Amount in
effect at the time of such Advance less the Letter of Credit Usage, (ii) the
Borrowing Base less the Letter of Credit Usage, or (iii) the maximum aggregate
amount of Indebtedness permitted to be incurred by Borrowers pursuant to the
terms and conditions of the

22

--------------------------------------------------------------------------------

Senior Indenture. For purposes of this Agreement, "Borrowing Base," as of any
date of determination, shall mean the result of:

    (x) the lowest of

     (i) $30,000,000, and

    (ii) from and after the Receivables Activation Date, 85% of the amount of
Eligible Accounts, less the amount, if any, of the Dilution Reserve, plus

    (y) the lesser of

     (i) 70% of the value of Eligible Inventory, and

    (ii) 80% of the product of the value of Eligible Inventory times the Net
Liquidation Percentage (such Net Liquidation Percentage as calculated by the
most recently concluded Inventory Reappraisal as of the date of determination of
the Borrowing Base), minus

    (z) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

    (b) Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right to establish reserves in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Borrowers are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and have failed to pay under any Section of this
Agreement or any other Loan Document, (ii) amounts owing by Borrowers to any
Person to the extent secured by a Lien (other than any existing Permitted Lien
set forth on Schedule P-1 which is specifically identified thereon as entitled
to have priority over Agent's Liens for the benefit of the Lender Group) on, or
trust over, any of the Collateral, which Lien or trust, in the Permitted
Discretion of Agent, would be likely to have a priority superior to the Liens of
Agent, for the benefit of the Lender Group (such as landlord liens, ad valorem
taxes, property taxes, or sales taxes where given priority under applicable law)
in and to such item of the Collateral, (iii) a minimum of 3 months rent for each
leased Retail Store or Offsite Storage Location located in a Specified State for
which an acceptable Collateral Access Agreement has not been received by Agent
(irrespective of whether any rent is currently due), (iv) in-store customer
credits and gift certificates, (v) layaway and customer deposits, and
(vi) offsetting through a reserve the value of assets (at the greater of cost or
market) subject to senior Liens of third parties (such as Yamaha International
Corporation) in the event that Borrowers (I) integrate the operations of
American Music Division with and into GCS or commingle the assets acquired
pursuant to the American Music Division with other assets of GCS (or the assets
of any of the other Obligors) pursuant to Section 7.24 and (II) are unable or
unwilling to provide documentation to Agent that adequately identifies the
assets subject to senior Liens of third parties from the assets subject to the
senior Lien of Agent, for the benefit of the Lender Group, to avoid including,
in error, assets subject to such third-party senior Liens in the Borrowing Base
(for example, including, in error, Inventory or Accounts subject to third-party
senior Liens as Eligible Inventory or Eligible Accounts, respectively). In
addition to the foregoing, Agent shall have the right to have the Inventory
(A) reappraised through the conduct of an Inventory Reappraisal from time to
time after the Closing Date for the purpose of redetermining the Net Liquidation
Percentage of the Eligible Inventory portion of the Collateral and, as a result,
redetermining the Borrowing Base; provided, however, for so long as no Event of
Default has occurred and is continuing, Borrowers shall have no obligation to
pay for or reimburse Agent to the extent set forth in Section 2.11(c) for
reappraisals of Inventory with a frequency greater than 1 Inventory Reappraisal
during any 12 month period and no more than 2 Inventory Reappraisals may be
performed in any 12 month period, and (B) physically counted through the conduct
of a Physical Count from time to time after the Closing Date; provided, however,
for so long as no

23

--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, Borrowers shall have no
obligation to pay for or reimburse Agent to the extent set forth in
Section 2.11(c) for more than 1 Physical Count during any 12 month period and no
more than 2 Physical Counts may be conducted during any 12 month period.

    (c) The Lenders shall have no obligation to make further Advances hereunder
to the extent such further Advances would cause the Revolver Usage to exceed the
Facility Amount or the maximum aggregate amount of Indebtedness permitted to be
incurred by Borrowers pursuant to the terms and conditions of the Senior
Indenture.

    (d) Amounts borrowed pursuant to this Section may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

    2.2  Reduction in Facility Amount and Commitments.  Provided that no Event
of Default has occurred and is continuing, and, provided further, that after
giving effect to any such reduction, the Maximum Facility Amount shall not be
less than $75,000,000, Borrowers shall have the right to elect from time to time
to permanently reduce the Maximum Facility Amount in an amount not to exceed the
sum of (i) the difference between the Maximum Facility Amount and the Facility
Amount then in effect, and (ii) the unfunded portion of the Revolving Credit
Commitments of all Lenders, with a corresponding permanent reduction in the
Revolving Credit Commitments of the Lenders. Administrative Borrower shall give
Agent not less than 15 Business Days prior written notice designating the date
(which shall be a Business Day) as of which such reduction is to be effective
and the amount of the proposed reduction. Such reduction shall be effective on
the date specified in Administrative Borrower's notice given in compliance
hereunder, and shall be in a minimum amount of $10,000,000, and integral
multiples of $5,000,000 in excess thereof. Any reduction of the Maximum Facility
Amount pursuant to this Section 2.2(b) shall be without premium or penalty, with
the exception that from and after Borrowers' election to permanently reduce the
Maximum Facility Amount and the Lenders' Revolving Credit Commitments pursuant
to this Section 2.2(b), Borrowers shall no longer have the right to request any
further increase in the Maximum Facility Amount pursuant to Section 2.2 (a). Any
reduction of the Lenders' Revolving Credit Commitments pursuant to this
Section 2.2(b) shall reduce the Revolving Credit Commitment of each Lender by
the amount of its Pro Rata Share of the incremental reduction in the Facility
Amount and Schedule C-1 shall automatically be amended to reflect such
reduction.

    2.3  Borrowing Procedures and Settlements  

    (a)  Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 11:00 a.m. (California time) on
the Business Day immediately preceding the requested Funding Date) specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date, which
shall be a Business Day; provided, however, that in the case of a request for
Swing Loan in an amount of $15,000,000, or less, such notice will be timely
received if it is received by Agent no later than 11:00 a.m. (California time)
on the Business Day that is the requested Funding Date. At Agent's election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

    (b)  Agent's Election.  Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) to
request Swing Lender to make a Swing Loan pursuant to the terms of
Section 2.3(d) in the amount of the requested Borrowing; provided, however, that
if Swing Lender declines in its sole discretion to make a Swing Loan pursuant to
Section 2.3(d), Agent shall elect to have the terms of Section 2.3(c) apply to
such requested Borrowing.

24

--------------------------------------------------------------------------------






    (c)  Making of Advances.  

     (i) In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to such account of Agent as Agent may designate,
not later than 11:00 a.m. (California time) on the Funding Date applicable
thereto. After Agent's receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds of such Advances available to Borrowers on
the applicable Funding Date by transferring same day funds equal to the proceeds
of such Advances received by Agent to the Designated Account; provided, however,
that, subject to the provisions of Section 2.3(i), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have received written notice from any Lender, or otherwise has
actual knowledge, that (1) one or more of the applicable conditions precedent
set forth in Section 3 will not be satisfied on the requested Funding Date for
the applicable Borrowing unless such condition has been waived, or (2) the
requested Borrowing would exceed the Availability of Borrowers on such Funding
Date.

    (ii) Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least 1
Business Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lenders Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

    (iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender's benefit, and
Agent may in its discretion transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lenders Advance
was funded by the other members of the Lender Group) or, if so

25

--------------------------------------------------------------------------------




requested by Administrative Borrower and if no Default or Event of Default had
occurred and is continuing (and to the extent such Defaulting Lender's Advance
was not funded by the Lender Group), retain same to be re-advanced to Borrowers
as if such Defaulting Lender had made Advances to Borrowers; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder. Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent as
permitted herein. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by it for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents, such Defaulting Lender shall be deemed not
to be a "Lender" and such Lender's Commitment shall be deemed to be zero (-0-).
This section shall remain effective with respect to such Defaulting Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Lender's default in writing, or
(z) the Defaulting Lender makes its Pro Rata Share of all outstanding Advances
and pays to Agent all amounts owing by Defaulting Lender in respect thereof. The
operation of this section shall not be construed to increase or otherwise affect
the Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder or
to relieve or excuse the performance by each Borrower of its duties and
obligations hereunder to Agent or to Lenders other than such Defaulting Lender.
Any such failure to fund by any Defaulting Lender shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle
Administrative Borrower at its option, upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent, such consent not to be unreasonably
withheld. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance
Agreement in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (including an
assumption of its Pro Rata Share of the Risk Participation Liability) without
any premium or penalty of any kind whatsoever; provided further, however, that
any such assumption of the Commitment of such Defaulting Lender shall not be
deemed to constitute a waiver of any of Borrowers' rights or remedies against
any such Defaulting Lender's arising out of or in relation to such failure to
fund.

    (d)  Making of Swing Loans.  

     (i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3(b), Swing Lender as a Lender shall make an Advance
in the amount of such Borrowing (any such Advance made solely by Swing Lender as
a Lender pursuant to this Section 2.3(d) being referred to as a "Swing Loan" and
such Advances being referred to collectively as "Swing Loans") available to
Borrowers on the Funding Date applicable thereto by transferring same day funds
to the Designated Account. Each Swing Loan is an Advance hereunder and shall be
subject to all the terms and conditions applicable to other Advances, except
that all payments thereon shall be payable to Swing Lender as a Lender solely
for its own account (and for the account of the holder of any participation
interest with respect to such Advance). Subject to the provisions of
Section 2.3(i), Agent shall not request Swing Lender as a Lender to make, and
Swing Lender as a Lender shall not make, any Swing Loan if Agent shall have
received written notice from any Lender, or otherwise has actual knowledge, that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such

26

--------------------------------------------------------------------------------

condition has been waived, or (ii) the requested Borrowing would exceed the
Availability of Borrowers on such Funding Date. Swing Lender as a Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making, in its sole discretion, any Swing Loan.

    (ii) The Swing Loans shall be secured by the Collateral and shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances pursuant to Section 2.6 hereof.

    (e)  Agent Advances.  

     (i) Subject to the limitations set forth in the proviso contained in this
Section 2.3(e), Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent's sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
the exercise of its Permitted Discretion, deems necessary or appropriate (A) to
preserve or protect the Collateral, or any portion thereof, (B) to enhance the
likelihood of repayment of the Obligations, or (C) to pay any other amount
chargeable to Borrowers pursuant to the terms of this Agreement, including
Lender Group Expenses and the costs, fees, and expenses described in Section 10
(any of the Advances described in this Section 2.3(e) being hereinafter referred
to as "Agent Advances"); provided, however, that at no time shall the aggregate
amount of outstanding Agent Advances under this Section 2.3(e) exceed the result
of (1) the lesser of (A) $10,000,000, and (B) 10% of the Borrowing Base then in
effect, minus (2) the amount of optional Overadvance Loans made by Agent to the
Borrowers pursuant to Section 2.3(i).

    (ii) Agent Advances shall be repayable on demand and secured by the
Collateral, shall constitute Advances and Obligations hereunder, and shall bear
interest at the rate applicable from time to time to Base Rate Advances pursuant
to Section 2.6 hereof.

    (f)  Settlement.  It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

     (i) Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Collections
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:00 p.m. (California time) on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date, the amount of repayments
received in such period, and the amounts allocated to each Lender of the
interest, fees, and other charges for such period. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii) ): (y) if a Lender's
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender's
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then

27

--------------------------------------------------------------------------------

Agent shall by no later than 12:00 p.m. (California time) on the Settlement Date
transfer in immediately available funds to the account of such Lender as such
Lender may designate, an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances, Swing Loans, and Agent Advances; and (z) if a Lender's balance of the
Advances, Swing Loans, and Agent Advances is less than such Lender's Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a Settlement Date,
such Lender shall no later than 12:00 p.m. (California time) on the Settlement
Date transfer in immediately available funds to such account of Agent as Agent
may designate, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Swing Loans, and Agent Advances. Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loan or Agent Advance and, together with the
portion of such Swing Loan or Agent Advance representing Swing Lender's Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lenders Rate.

    (ii) In determining whether a Lender's balance of the Advances, Swing Loans,
and Agent Advances is less than, equal to, or greater than such Lender's Pro
Rata Share of the Advances, Swing Loans, and Agent Advances as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Agent or Swing Lender
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral. To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent or Swing Lender to that Lender as part of such next
Settlement.

    (iii) Between Settlement Dates, Agent, to the extent no Agent Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender's Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections received since
the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Advances other than to Swing Loans or Agent
Advances, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Agent Advances,
and each Lender with respect to the Advances other than Swing Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

    (g)  Notation.  Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time. In addition, each Lender is authorized, at such Lender's
option, to note the date and amount of each payment or prepayment of principal
of such Lender's Advances in its books and records, including computer records,
such books and records constituting rebuttably presumptive evidence, absent
manifest error, of the accuracy of the information contained therein.

28

--------------------------------------------------------------------------------

    (h)  Lenders' Failure to Perform.  All Advances (other than Swing Loans and
Agent Advances) shall be made by the Lenders simultaneously and in accordance
with their Pro Rata Shares. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Advances hereunder, nor shall any Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligation to make any Advances hereunder, and (ii) no failure by any Lender to
perform its obligation to make any Advances hereunder shall excuse any other
Lender from its obligation to make any Advances hereunder.

    (i)  Optional Overadvances.  Any contrary provision of this Agreement
notwithstanding, if the condition for borrowing under Section 3.3(d) cannot be
fulfilled, the Lenders nonetheless hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally continue to make Advances (including Swing
Loans) to Borrowers such failure of condition notwithstanding, so long as, at
any time, (i) the outstanding Revolver Usage does not exceed the Borrowing Base
by more than the lesser of (A) $10,000,000 and (B) 10% of the Borrowing Base
then in effect, and (ii) the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Facility Amount. The foregoing provisions
are for the sole and exclusive benefit of Agent, Swing Lender, and the Lenders
and are not intended to benefit Borrowers in any way. The Advances and Swing
Loans, as applicable, that are made pursuant to this Section 2.3(i) shall be
subject to the same terms and conditions as any other Advance or Swing Loan, as
applicable, except that the rate of interest applicable thereto shall be the
rates set forth in Section 2.6(c) hereof without regard to the presence or
absence of a Default or Event of Default.

     (i) In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of or reason for such excess, Agent shall notify Lenders as soon as
practicable (and prior to making any (or any further) intentional Overadvances
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) unless Agent determines that prior notice would
result in imminent harm to the Collateral or its value), and the Lenders
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrowers
to an amount permitted by the preceding paragraph. In the event Agent or any
Lender disagrees over the terms of reduction or repayment of any Overadvance,
the terms of reduction and/or repayment thereof shall be implemented according
to the determination of the Required Lenders.

    (ii) Each Lender shall be obligated to settle with Agent as provided in
Section 2.3(f) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(i), and any Overadvances
resulting from the charging to the Loan Account of interest, fees, or Lender
Group Expenses.

    2.4  Payments.  

    (a)  Payments by Borrowers.  

     (i) All payments to be made by Borrowers shall be made without set-off,
recoupment, deduction, or counterclaim, except as otherwise required by law.
Except as otherwise expressly provided herein, all payments by Borrowers shall
be made to Agent for the account of the Lender Group at Agent's address set
forth in Section 12, and shall be made in immediately available funds, no later
than 11:00 a.m. (California time) on the date specified herein. Any payment
received by Agent later than 11:00 a.m. (California time), at the option of
Agent,

29

--------------------------------------------------------------------------------

shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

    (ii) Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

    (iii) Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

    (b)  Apportionment, Application, and Reversal of Payments.  Except as
otherwise provided with respect to Defaulting Lenders, principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
individual Lender) and payments of fees (other than fees designated for Agent's
sole and separate account) shall, as applicable, be apportioned ratably among
the Lenders having a Pro Rata Share of the type of credit facility as to which
the particular fee is applicable. All payments shall be remitted to Agent and
all such payments not relating to principal or interest of specific Obligations
or not constituting payment of specific fees, and all proceeds of Collateral
received by Agent, shall be applied as in the following order:

     (i) to pay any fees or expense reimbursements then due to Agent from
Borrowers,

    (ii) to pay any fees or expense reimbursements then due to the Lenders from
Borrowers,

    (iii) to pay interest due in respect of all outstanding Advances (including
Swing Loans and Agent Advances),

    (iv) to pay fees, charges, commissions, and costs in respect of all
outstanding Letters of Credit,

    (v) to pay or prepay principal of Agent Advances,

    (vi) to pay principal of all outstanding Advances that are Base Rate
Advances (other than Agent Advances), such prepayment to be made, first, to the
outstanding Swing Loans that are Base Rate Advances and, second, to all other
outstanding Advances that are Base Rate Advances,

   (vii) to pay principal of all outstanding Advances that are LIBOR Rate
Advances, such prepayment to be made, first, to the outstanding Swing Loans that
are LIBOR Rate Advances and, second, to all other outstanding Advances that are
LIBOR Rate Advances,

   (viii) if an Event of Default has occurred and is continuing, to provide cash
collateral to be held by Agent, for the ratable benefit of those Lenders having
a Pro Rata Share of the Letters of Credit, in an amount equal to 105% of the
maximum amount of the Lender Group's obligations under Letters of Credit,

    (ix) ratably to pay any other Obligations due to Agent, or any Lender by
Borrowers, and

    (x) to Borrowers and wired to the Designated Account.

30

--------------------------------------------------------------------------------




    2.5  Overadvances.  Subject to Section 2.3(i), if, at any time or for any
reason, the amount of Obligations owed by Borrowers to the Lender Group pursuant
to Sections 2.1, 2.12, or 2.13 is greater than either the Dollar or percentage
limitations set forth in Sections 2.1, 2.12, or 2.13, (an "Overadvance"),
Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priority set forth in Section 2.4(b). In addition, each Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full to the Lender Group as and when due and payable
under the terms of this Agreement and the other Loan Documents.

    2.6  Interest and Letter of Credit Fees: Rates, Payments, and
Calculations.  

    (a)  Interest Rates.  Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (y) if a LIBOR Rate Advance, at a per annum rate
equal to the LIBOR Rate plus the Applicable LIBOR Margin, and (z) otherwise, at
a per annum rate equal to the Base Rate plus the Applicable Base Rate Margin.

    (b)  Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolving Credit Commitment based upon their Pro
Rata Share of the Revolving Credit Commitment), a fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) equal to
1.50% per annum times the aggregate undrawn amount of all outstanding Letters of
Credit.

    (c)  Default Rate.  Upon the occurrence and during the continuation of an
Event of Default, and at Agent's discretion (or as the Agent is directed by the
Required Lenders),

     (i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and

    (ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.

    (d)  Payments.  Interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
during the term hereof. Each Borrower hereby authorizes Agent, without prior
notice to such Borrower, to charge such interest and fees, all Lender Group
Expenses (as and when incurred), the charges, commissions, fees, and costs
provided for in Section 2.12(e) (as and when accrued or incurred), the charges,
commissions, fees, and costs provided for in Section 2.13 (as and when accrued
or incurred), the fees and charges provided for in Section 2.11 (as and when
accrued or incurred), and all other payments due under any Loan Document to
Borrowers' Loan Account, in each case to the extent not otherwise paid by
Borrowers, which amounts thereafter shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded and shall thereafter accrue interest at the rate then applicable to
Advances hereunder.

    (e)  Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
applicable rates of interest hereunder based upon the Base Rate automatically
and immediately shall be increased or decreased by an amount equal to such
change in the Base Rate.

    (f)  Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any applicable
law. Borrowers and the Lender Group, in

31

--------------------------------------------------------------------------------




executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto as of the date of this Agreement, each Borrower
is and shall be liable only for the payment of such maximum as allowed by law,
and payment received from such Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Obligations to the extent of such excess.

    2.7  Cash Management.  

    (a) GCI shall (i) establish and maintain a concentration account in the name
of Agent (the "GCI Concentration Account") at the bank which shall be designated
as the concentration account bank for GCI and GCS on Schedule 2.7(a) (the "GCI
Concentration Account Bank"), and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all Collections, including cash, credit card sales drafts,
credit card sales or change slips or receipts, checks, drafts and all forms of
daily store receipts or other similar items of payment into the GCI
Concentration Account. The GCI Concentration Account Bank shall be satisfactory
to the Agent in the exercise of its Permitted Discretion.

    (b) GCS shall deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all
Collections, including cash, credit card sales drafts, credit card sales or
change slips or receipts, checks, drafts and all forms of daily store receipts
or other similar items of payment into either the GCI Concentration Account or
other bank accounts in GCS's name (each a "GCS Collection Account" and,
collectively, the "GCS Collection Accounts") at banks other than the GCI
Concentration Account Bank as set forth on Schedule 2.7(b) (each a "GCS
Collection Account Bank'' and, collectively, the "GCS Collection Account
Banks"). GCS further agrees that with respect to each bank at which a GCS
Collection Account is located, GCS shall require each such bank to forward
immediately by daily sweep all amounts in each GCS Collection Account into the
GCI Concentration Account, provided, however, up to $30,000 may be retained and
not swept daily in each GCS Collection Account which is established and
maintained at a GCS Collection Account Bank. All GCS Collection Account Banks
shall be satisfactory to the Agent in the exercise of its Permitted Discretion.

    (c) MFI shall (i) establish and maintain an account in the name of Agent
(the "MFI Concentration Account") at the bank which shall be designated as the
deposit account bank for MFI on Schedule 2.7(c) (the "MFI Concentration Account
Bank"), which bank shall be satisfactory to the Agent in the exercise of its
Permitted Discretion, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all Collections, including cash, credit card sales drafts, credit card
sales or change slips or receipts, checks, drafts and all forms of daily store
receipts or other similar items of payment into the MFI Concentration Account.

    (d) Each of the Concentration Account Banks and the Designated Account Bank
shall establish and maintain tri-party blocked account agreements with the Agent
and the applicable Borrower, in form and substance acceptable to the Agent in
the exercise of its Permitted Discretion. Each such blocked account agreement
shall provide, among other things, that (i) all items of payment deposited in
such accounts and proceeds thereof are held by such banks as agent or
bailee-in-possession for the Agent, (ii) the bank executing such agreement has
no rights of setoff or recoupment or any other claim against such account, as
the case may be, other than for payment of its service fee and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) each such bank agrees to immediately
forward all amounts received in the applicable GCI Concentration Account or MFI
Concentration Account to the Agent's Account; provided, however, that Agent
reserves the right, in its sole

32

--------------------------------------------------------------------------------




discretion, to require that collections representing amounts attributable to
trust fund taxes be segregated by the GCI Concentration Account or the MFI
Concentration Account Bank and held in a separate account, (it being the intent
of the Agent, to the extent it has sufficient information to do so, to so
segregate trust fund taxes, and avoid the deposit of such funds into the Agent's
Account). No Borrower shall, or shall cause or permit any Subsidiary thereof to,
accumulate or maintain cash in disbursement or payroll accounts as of any date
of determination in excess of checks outstanding against such accounts as of
that date and amounts necessary to meet minimum balance requirements.

    (e) So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedules 2.7(a), (b) or (c) to add or
replace a GCS Collection Account Bank or a GCS Collection Account, or to replace
the GCI Concentration Account, the MFI Concentration Account or the Designated
Account; provided, however, that (i) Agent shall have consented in writing in
advance to the opening of such account with the relevant bank and (ii) prior to
the time of the opening of an account to replace the GCI Concentration Account,
the MFI Concentration Account, or the Designated Account, the applicable Obligor
or the Subsidiaries thereof, as applicable, and such bank shall have executed
and delivered to Agent a tri-party blocked account agreement, in form and
substance satisfactory to Agent in the exercise of its Permitted Discretion. The
Obligors shall close any of their accounts (and establish replacement accounts
in accordance with the foregoing sentence) promptly and in any event within
45 days of notice from Agent that the creditworthiness of any bank holding an
account is no longer acceptable to Agent in the exercise of its Permitted
Discretion, or as promptly as practicable and in any event within 60 days of
notice from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts of the bank holding such
accounts or Agent's liability under any tri-party blocked account agreement with
such bank is no longer acceptable to Agent in the exercise of its Permitted
Discretion.

    (f)  The GCS Collection Accounts, the Designated Account, and the
Concentration Accounts shall all be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the
Advances and all other Obligations, and in which each Obligor and each
Subsidiary Guarantor shall have granted a Lien to Agent pursuant to this
Agreement.

    (g) Each Obligor shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Obligor
(each a "Related Person") to (i) hold in trust for Agent all checks, cash and
other items of payment received by Obligor or any such Related Person, and
(ii) within one (1) Business day after receipt by such Obligor or any Related
Person of any checks, cash or other items of payment, deposit the same into a
GCS Collection Account, the GCI Concentration Account, or the MFI Concentration
Account, as applicable. Each Obligor and each Related Person thereof
acknowledges and agrees that all Collections are the property of Agent for the
benefit of the Lenders. All proceeds of the sale or other disposition of any
Collateral shall be deposited directly into a GCS Collection Account, the GCI
Concentration Account, or the MFI Concentration Account, as applicable.

    2.8  Crediting Payments.  The receipt of any payment by Agent (whether from
transfers to Agent by the Concentration Account Banks or otherwise) shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Lender only if it is received into the
Agent Account on a Business Day on or before 11:00 a.m. (California time). If
any Collection item is received into the Agent Account on or after 11:00 a.m.
(California time) on a

33

--------------------------------------------------------------------------------

Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

    2.9  Designated Account.  Agent is authorized to make the Advances, and
issue the Letters of Credit under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person, or
without instructions if pursuant to Section 2.6(d). Administrative Borrower
agrees to establish and maintain the Designated Account with the Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrowers, any Advance, Agent Advance, or Swing Loan requested by
Borrowers and made by Agent or the Lenders hereunder shall be made to the
Designated Account.

    2.10  Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Advances made by Agent or the
Lenders to Borrowers or for Borrowers' account, including, accrued interest,
Lender Group Expenses, and any other payment Obligations of Borrowers. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers' account, including all
amounts received in the Agent Account from any the Concentration Accounts. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between each Borrower and the Lender Group unless, within 60 days after
receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

    2.11  Fees.  Borrowers shall pay to Agent the following fees, which fees
shall be non-refundable when paid (irrespective of whether this Agreement is
terminated thereafter):

    (a)  Fee Letter Fees.  Borrowers shall pay to the Agent the fees set forth
in the Fee Letter in accordance with the terms thereof, and such fees constitute
Indebtedness hereunder.

    (b)  Unused Line Fee.  To the Agent, for the ratable benefit of each Lender
with a Revolving Credit Commitment, on the first day of each month during the
term of this Agreement, an unused line fee in an amount equal to 0.25% per annum
times the result of (a) the average Facility Amount in effect during the
immediately preceding month, less (b) the sum of (i) the average Daily Balance
of Advances that were outstanding during the immediately preceding month, plus
(ii) the average Daily Balance of the Letter of Credit Usage during the
immediately preceding month, and

    (c)  Financial Examination, Valuation, and Appraisal Fees.  (i) For the sole
and separate account of Agent, a separate fee of $750 pay day, per examiner,
plus out-of-pocket expenses for each financial analysis and examination (i.e.,
audits) of Borrowers performed by personnel employed by Agent; provided,
however, that if no Event of Default is continuing, there shall be no more than
4 such audits during any 12 month period and Borrower shall be required to pay
no more that $65,000 plus out-of-pocket expenses to reimburse Agent for audits
conducted during any 12 month period; (ii) a one-time charge of $3,000 plus
reasonable out-of-pocket expenses for the establishment of electronic collateral
reporting systems; (iii) for the sole and separate accounts of Agent and each
Lender that exercises its rights under Section 4.6, the actual charges paid or
incurred by Agent or any Lender if it elects to employ the services of one or
more third Persons to perform such audits of Borrowers or their Books, to
appraise the Collateral, or to assess a Borrower's business valuation; and
(iv) subject to the limitations set forth in Section 2.1(b), for the sole and
separate account of Agent, the out-of-pocket costs and expenses incurred by
Agent for

34

--------------------------------------------------------------------------------




the engagement of appraisal, accounting, auction, or other professional firms to
conduct Inventory Appraisals or Physical Counts.

    2.12  Letters of Credit.  

    (a) Subject to the terms and conditions of this Agreement, Agent agrees to
issue letters of credit for the account of a Borrower (each, an "L/C") or to
purchase participations, or execute indemnities or reimbursement obligations
(each such undertaking, an "L/C Undertaking") with respect to letters of credit
issued by an issuing bank for the account of a Borrower. Agent shall have no
obligation to issue a Letter of Credit if any of the following would result:

     (i) the Letter of Credit Usage would exceed the Borrowing Base less the
amount of outstanding Advances,

    (ii) the Letter of Credit Usage would exceed $10,000,000, or

    (iii) the Revolver Usage would exceed the Facility Amount then in effect.

Borrowers and Agent acknowledge and agree that certain of the letters of credit
that are to be the subject of L/C Undertakings may be outstanding on the Closing
Date. Each Letter of Credit shall have an expiry date no later than the Maturity
Date (without regard to any potential renewal term) and all such Letters of
Credit shall be in form and substance acceptable to Agent (in the exercise of
its Permitted Discretion). If Agent is obligated to advance funds under a Letter
of Credit, Borrowers immediately shall reimburse such amount to Agent and, in
the absence of such reimbursement, the amount so advanced immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Base Rate Advances under
Section 2.6.

    (b) Each Lender agrees to fund its Pro Rata Share of any Advance deemed made
pursuant to the foregoing subsection on the same terms and conditions as if
Borrowers had requested such Advance. Each Lender with a Pro Rata Share of the
Letters of Credit shall be deemed to have purchased a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit, and each Lender agrees to pay
to Agent such Lender's Pro Rata Share of any payments made by Agent under such
Letter of Credit. The obligation of each Lender to deliver to Agent an amount
equal to its respective Pro Rata Share pursuant to the preceding two sentences
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3 hereof. If any
Lender fails to make available to Agent the amount of such Lender's Pro Rata
Share of any payments made by Agent in respect of such Letter of Credit as
provided in this Section, Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Base Rate until
paid in full.

    (c) Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group harmless from any loss, cost, expense, or liability, expenses, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit unless arising as a result of the gross
negligence or willful misconduct of the Lender Group, any Lender-Related Person,
the issuing bank, or any of their Affiliates. Each Borrower agrees to be bound
by the issuing bank's regulations and interpretations of any letter of credit
that is the subject of an L/C Undertaking and opened to or for such Borrower's
account or by Agent's interpretations of any L/C issued by Agent to or for such
Borrower's account, even though this interpretation may be different from such
Borrower's own, and each Borrower understands and agrees that the Lender Group
shall not be liable for any error, negligence, or mistake, whether of omission
or commission, in following a Borrower's instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto. Each
Borrower understands that the L/C

35

--------------------------------------------------------------------------------




Undertakings may require Agent to indemnify the issuing bank for certain costs
or liabilities arising out of claims by a Borrower against such issuing bank.
Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by the Lender Group under any L/C
Undertaking as a result of the Lender Group's indemnification of any such
issuing bank unless such indemnification results from the gross negligence or
willful misconduct of the Lender Group or any Lender-Related Person.

    (d) Each Borrower hereby authorizes and directs any bank that issues a
letter of credit that is the subject of an L/C Undertaking to deliver to Agent
all instruments, documents, and other writings and property received by the
issuing bank pursuant to such letter of credit, and to accept and rely upon
Agent's instructions with respect to all matters arising in connection with such
letter of credit and the related application.

    (e) Any and all charges, commissions, fees, and costs incurred by Agent
relating to the letters of credit that are the subject of an L/C Undertaking but
not in excess of the issuing bank's standard schedule for such charges,
commissions, fees, and costs then in effect, shall be considered Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent.

    (f)  If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the issuing bank or the Lender
Group with any direction, request, or requirement (irrespective of whether
having the force of law) of any Governmental Authority or monetary authority
including, Regulation D of the Federal Reserve Board as from time to time in
effect (and any successor thereto):

     (i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letters of Credit issued hereunder, or

    (ii) there shall be imposed on the issuing bank or the Lender Group any
other condition regarding any Letter of Credit issued pursuant hereto;

    and the result of the foregoing is to increase, directly or indirectly, the
cost to the Lender Group of issuing, making, guaranteeing, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof by the
Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period, and in any event within 180 days, after the additional cost
is incurred or the amount received is reduced, notify Administrative Borrower,
and Borrowers shall pay on demand such amounts Agent may specify to be necessary
to compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Advances hereunder; provided,
however, that (x) before making any such demand, the Agent agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic, or regulatory manner) to
avoid the need for, or materially reduce the amount of, such increased cost, and
(y) Borrowers shall not be obligated to pay any such increased cost which
relates to a period ending more than 180 days prior to the date of receipt by
Administrative Borrower of such notice. The determination by Agent of any amount
due pursuant to this Section, as set forth in a certificate setting forth the
calculation thereof in reasonable detail, shall, in the absence of manifest or
demonstrable error, be final and conclusive and binding on all of the parties
hereto.

    2.13  LIBOR Option.  

    (a)  Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the "LIBOR Option") to have interest

36

--------------------------------------------------------------------------------

on a portion (whether upon the making of such Advance or at any time subsequent
thereto that such portion is outstanding) of the Advances be charged at the
LIBOR Rate. Interest on LIBOR Rate Advances shall be payable on the first day of
each month and on the last day of each Interest Period applicable thereto. On
the last day of each applicable Interest Period, unless Administrative Borrower
has properly exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Advances automatically shall convert to the rate
of interest then applicable to non-LIBOR Rate Advances under Section 2.6 hereof.
At any time that an Event of Default has occurred and is continuing, Agent shall
have the right to convert the interest rate on all outstanding LIBOR Rate
Advances to the rate then applicable to Base Rate Advances under Section 2.6
hereof; provided, however, that, unless the Lender Group shall declare all
Obligations immediately due and payable pursuant to Section 9 hereof, any
outstanding LIBOR Rate Advances shall continue to bear interest at the rate
applicable thereto that is based upon the LIBOR Rate (subject to the ability of
the Lender Group to apply Section 2.6(c)(i) thereto) until the last day of each
such Interest Period, at which time the interest rate applicable thereto
automatically shall convert to the rate of interest then applicable to non-LIBOR
Rate Advances under Section 2.6 hereof.

    (b) LIBOR Election.

     (i) Administrative Borrower may, at any time and from time to time, so long
as no Event of Default has occurred and is continuing, elect to exercise the
LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement (including the extension or continuation
of any prior Interest Period) of the proposed Interest Period (the "LIBOR
Deadline"). Notice of Administrative Borrower's election of the LIBOR Option for
a permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m. (California time) on the same day. Promptly (but in
no event later than 3:00 p.m. (California time) on the date of receipt thereof)
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the Lenders.

    (ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Advance, Borrowers shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of any failure to fulfill, on or before the
date specified in the LIBOR Notice, the applicable conditions set forth herein
or the termination, prior to the end of the applicable Interest Period, of the
applicability of interest at the LIBOR Rate, as provided hereunder, including
any loss (including loss of anticipated profits which shall be determined based
upon the difference between the effective interest rate charged on redeployed
funds and the LIBOR Rate that would have applied to the Advance in question),
cost, or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired or committed to be acquired by Agent, any
Lender or any of their participants to fund the requested LIBOR Rate Advances
that, as a result of such failure, are not so employed on such date (such
losses, costs, and expenses, collectively, "Funding Losses") other than Funding
Losses which are the result of the gross negligence or willful misconduct of
Agent, any Agent-Related Person, any Lender, or any Lender-Related Person.

    (iii) Borrowers shall have not more than seven (7) Interest Periods in
effect at any given time. Borrowers only may exercise the LIBOR Option for LIBOR
Rate Advances of at least $1,000,000 and integral multiples of $500,000 in
excess thereof.

37

--------------------------------------------------------------------------------






    (c)  Prepayments.  Borrowers may prepay LIBOR Rate Advances at any time;
provided, however, that in the event that LIBOR Rate Advances are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Collections or for any other reason,
including early termination of the term of this Agreement or acceleration of the
Obligations pursuant to the terms hereof, Borrowers shall indemnify, defend, and
hold Agent and the Lenders and their participants harmless against any and all
Funding Losses that arise in connection with such prepayment other than Funding
Losses which are the result of the gross negligence or willful misconduct of
Agent, any Agent-Related Person, any Lender, or any Lender-Related Person.

    (d)  Special Provisions Applicable to LIBOR Rate.  

     (i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including but not limited to changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Administrative Borrower and Agent notice of such a determination and
adjustment; provided, however, that (x) before making any such demand, the
affected Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, in its reasonable discretion, in any legal,
economic, or regulatory manner) to designate a different eurodollar lending
office if the making of such designation would allow the affected Lender to
continue to perform its obligations to make LIBOR Rate Advances or to continue
to fund or maintain LIBOR Rate Advances and avoid the need for, or materially
reduce the amount of, such increased cost, and (y) Borrowers shall not be
obligated to pay any such increased cost which relates to a period ending more
than 180 days prior to the date of receipt by Administrative Borrower of such
notice and certificate; and the Agent shall promptly transmit the notice to each
other Lender and Borrowers may, by notice to such affected Lender (1) require
such Lender to furnish to Administrative Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (2) repay the LIBOR Rate Advances with respect to which such
adjustment is made.

    (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower; provided, however, that before making any such demand,
the affected Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be disadvantageous to it, in its reasonable discretion, in any
legal, economic, or regulatory manner) to designate a different eurodollar
lending office if the making of such designation would allow the affected Lender
to continue to perform its obligations to make LIBOR Rate Advances or to
continue to fund or maintain LIBOR Rate Advances; and the Agent shall
immediately transmit the notice to each other Lender and (y) in the case of any
LIBOR Rate Advances that are outstanding, the date specified in such Lender's
notice shall be deemed to be the last day of the Interest Period of

38

--------------------------------------------------------------------------------




such LIBOR Rate Advances, and interest upon the LIBOR Advances of the affected
Lender then outstanding shall thereafter accrue interest at the rate then
applicable to Base Rate Advances as provided in Section 2.6 hereof, and
(z) Borrowers shall not be entitled to elect the LIBOR Option from such affected
Lender until such affected Lender determines that it would no longer be unlawful
or impractical to do so, provided, however, that each other Lender shall remain
obligated as provided in this Agreement to make LIBOR Rate Advances.

    (e)  No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any participant is
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Advances as to which interest accrues at the LIBOR Rate. The provisions of
this Section shall apply as if each Lender or its participants had match funded
any Advances as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Advances.

    2.14  Capital Requirements.  If after the date hereof any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), the effect of reducing the return on such Lender's or such
holding company's capital as a consequence of such Lender's Commitment to make
Advances hereunder or its obligations in respect of any Letter of Credit to a
level below that which such Lender or such holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Lender's or such holding company's then existing policies with respect to
capital adequacy and assuming the full utilization of such entity's capital) by
any amount deemed by such Lender to be material, than such Lender may, by
written notice given to Agent and Administrative Borrower, require Borrowers to
pay, on demand, an amount equal to such Lender's additional costs incurred
during the ninety (90) days preceding the date on which such notice is given and
during each fiscal quarter thereafter; provided, however, that in the event that
payments to any Lender are required to be made hereunder as a result of such
additional costs, Borrowers shall be entitled to substitute for such Lender any
other bank or financial institution reasonably acceptable to the Agent and the
Required Lenders. Each such Lender shall state in the notice required by this
Section 2.14, in reasonable detail, the cause and amount of such additional
cost. Within 30 days after receipt of such notice, Borrowers may, at their
option, elect to terminate that portion of the Revolving Credit Commitment that
is held by such Lender.

    2.15  Joint and Several Liability of the Obligors.  

    (a) Each of the Obligors (with the exception of MCI) is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Agent and the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of the other Obligors
(with the exception of MCI) to accept joint and several liability for the
Obligations.

    (b) Each of the Obligors (with the exception of MCI), jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Obligors (with the
exception of MCI), with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Person comprising
the Obligors (with the exception of MCI) without preferences or distinction
among them.

    (c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with

39

--------------------------------------------------------------------------------




the terms thereof, then in each such event the other Persons comprising the
Obligors (with the exception of MCI) will make such payment with respect to, or
perform, such Obligation.

    (d) The Obligations of each Person comprising the Obligors (with the
exception of MCI) under the provisions of this Section 2.15 constitute the
absolute and unconditional, full recourse Obligations of each Person comprising
the Obligors (with the exception of MCI) enforceable against each such Obligor
to the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

    (e) Except as otherwise expressly provided in this Agreement, each Person
comprising the Obligors (with the exception of MCI) hereby waives notice of
acceptance of its joint and several liability, notice of any Advances issued
under or pursuant to this Agreement, notice of the occurrence of any Default,
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by Agent or Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement). Except as otherwise expressly
provided in this Agreement, each Person comprising the Obligors (with the
exception of MCI) hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Person
comprising the Obligors (with the exception of MCI) in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
comprising the Obligors (with the exception of MCI). Without limiting the
generality of the foregoing except as otherwise expressly provided in this
Agreement, each of the Obligors (with the exception of MCI) assents to any other
action or delay in acting or failure to act on the part of Agent or any Lender
with respect to the failure by any Person comprising the Obligors (with the
exception of MCI) to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Person comprising the
Obligors (with the exception of MCI), in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Person
comprising the Obligors (with the exception of MCI) that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Person
comprising the Obligors (with the exception of MCI) under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Person comprising the Obligors (with
the exception of MCI) under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Person
comprising the Obligors (with the exception of MCI) or any Agent or Lender. The
joint and several liability of the Persons comprising the Obligors (with the
exception of MCI) hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the Persons
comprising the Obligors (with the exception of MCI) or Agent or any Lender.

    (f)  The provisions of this Section 2.15 are made for the benefit of the
Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
comprising the Obligors (with the exception of MCI) as often as

40

--------------------------------------------------------------------------------




occasion therefor may arise and without requirement on the part of the Agent,
any such Lender, successor or assign first to marshall any of its or their
claims or to exercise any of its or their rights against any of the other
Persons comprising the Obligors (with the exception of MCI) or to exhaust any
remedies available to it or them against any of the other Persons comprising the
Obligors (with the exception of MCI) or to resort to any other source or means
of obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.15 shall remain in effect until all of
the Obligations, other than contingent indemnity obligations, shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any of the Persons comprising the Borrowers, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.

    (g) Each of the Persons comprising the Obligors (with the exception of MCI)
hereby agrees that it will not enforce any of its rights of contribution or
subrogation against the other Person comprising the Obligors (with the exception
of MCI) with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to the Agent or the Lenders
with respect to any of the Obligations or any collateral security therefor until
such time as all of the Obligations, other than contingent indemnity
obligations, have been paid in full in cash. Any claim which any Obligor (with
the exception of MCI) may have against any other Obligor (with the exception of
MCI) with respect to any payments to Agent or any Lender hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the
Obligations.

    (h) Each Obligor (with the exception of MCI) hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Obligor (with the exception of MCI) will not demand, sue for or otherwise
attempt to collect any indebtedness of any other Obligor (with the exception of
MCI) owing to such Obligor until the Obligations, other than contingent
indemnity obligations, shall have been paid in full in cash. If, notwithstanding
the foregoing sentence, such Obligor shall collect, enforce or receive any
amounts in respect of such indebtedness, such amounts shall be collected,
enforced and received by such Obligor as trustee for the Lender Group, and shall
deliver any such amounts to the Agent for application to the Obligations in
accordance with Section 2.4(b).

    2.16  Prior Loan Agreement.  Anything herein to the contrary
notwithstanding, it is the express intent of the parties hereto to preserve the
outstanding nature of all loans and other financial accommodations made or
issued under the Prior Loan Agreement and outstanding prior to the Closing Date.
To that end, all such outstanding loans or other financial accommodations shall
be converted on the Closing Date to the loans or other financial accommodations
made or issued hereunder, and shall not be deemed to have been repaid or
cancelled and reloaned or reissued, but rather, at all times, continuously to
have remained outstanding, and all repayment obligations of the Obligors under
or related to the Prior Loan Agreement, whether evidenced by notes or otherwise,
shall be deemed restated by the promise of the Obligors to pay the Obligations
hereunder.

3.  CONDITIONS; TERM OF AGREEMENT.

    3.1  Conditions Precedent to the Initial Extension of Credit.  The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the reasonable satisfaction of Agent, of each of
conditions precedent set forth below:

    (a) the Closing Date shall occur on or before April 13, 2001;

41

--------------------------------------------------------------------------------

    (b) Agent shall have received all financing statements required by Agent,
duly executed by GCS, and Agent shall have received endorsed filed copies from
the appropriate governmental agencies reflecting the filing of all such
financing statements;

    (c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

     (i) this Agreement;

    (ii) tri-party blocked account agreements governing the Concentration
Accounts and the Designated Account, as required to reflect the formation of
GCS;

    (iii) the Control Agreement(s), if any;

    (iv) the Omnibus Amendment;

    (v) amendment to the Mortgage with respect to MFI's Medford, Oregon
facility, in form and substance satisfactory to the Agent;

    (vi) amendment to the Mortgage with respect to GCI's Hollywood, California
Retail Store, in form and substance satisfactory to the Agent;

   (vii) Agent shall have received a certificate from the Secretary of GCI
attesting to the resolutions of each Borrower's Boards of Directors authorizing
their execution, delivery, and performance of this Agreement and the other Loan
Documents to which they are a party and authorizing specific officers of each
Borrower to execute the same;

    (d) Agent shall have received copies of each Borrower's Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of GCI;

    (e) Agent shall have received a certificate of status with respect to each
Borrower, dated within 14 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of each
Borrower, which certificate shall indicate that each Borrower is in good
standing in such jurisdiction;

    (f)  Agent shall have received certificates of status with respect to each
Borrower, each dated within 21 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions in which its failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that each Borrower is in good standing in such
jurisdictions;

    (g) Agent shall have received a certificate from the Secretary of GCI
attesting to the resolutions of Guarantor's Board of Directors authorizing
Guarantor's execution, delivery, and performance of the Loan Documents to which
Guarantor is a party and authorizing specific officers of Guarantor to execute
the same;

    (h) Agent shall have received copies of Guarantor's Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of GCI;

    (i)  Agent shall have received an opinion of Obligors' counsel in form and
substance satisfactory to Agent in its Permitted Discretion;

    (j)  Borrowers shall pay all Lender Group Expenses incurred by Agent or any
other Lender in connection with the entry of Agent and the Lenders into this
Agreement; and

    (k) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent
and its counsel.

42

--------------------------------------------------------------------------------

    3.2  Conditions Subsequent to the Initial Extension of Credit.  The
obligations of the Lender Group (or any member thereof) to continue to make
Advances or to issue Letters of Credit is subject to the fulfillment, on or
before the date applicable thereto, of each of the conditions subsequent set
forth below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):

    (a) within 5 Business Days of the Closing Date, Agent shall have received a
certificate of status with respect to GCI, dated within 14 days of the Closing
Date, such certificate to be issued by the appropriate officer of the State of
Delaware, which certificate shall indicate that GCI is in good standing in such
jurisdiction;

    (b) within 5 Business Days of the Closing Date, Agent shall have received a
certificate of status with respect to MFI, dated within 14 days of the Closing
Date, such certificate to be issued by the appropriate officer of Tennessee,
which certificate shall indicate that MFI is in good standing in such
jurisdiction;

    (c) within 5 Business Days of the Closing Date, Agent shall have received
executed copies of Uniform Commercial Code termination statements for all
financing statements filed by BSB Bank & Trust Co. and The Chase Manhattan Bank,
N.A. against American Music and certain of its Affiliates;

    (d) within 5 Business Days of the Closing Date, Agent shall have received a
mortgagee title insurance policy (or marked commitments to issue the same) for
MFI's Medford, Oregon facility issued by a title insurance company satisfactory
to Agent in amounts satisfactory to Agent assuring Agent that the Mortgage on
such Real Property Collateral is a valid and enforceable first priority mortgage
Lien on such Real Property Collateral free and clear of all defects and
encumbrances except Permitted Liens, and the mortgagee title insurance policy
otherwise shall be in form and substance satisfactory to Agent;

    (e) within 5 Business Days of the Closing Date, a mortgagee title insurance
policy (or marked commitments to issue the same) for GCI's Hollywood, California
Retail Store issued by a title insurance company satisfactory to Agent in
amounts satisfactory to Agent assuring Agent that the Mortgage on such Real
Property Collateral is a valid and enforceable first priority mortgage Lien on
such Real Property Collateral free and clear of all defects and encumbrances
except Permitted Liens, and the mortgagee title insurance policy otherwise shall
be in form and substance satisfactory to Agent;

    (f)  within 14 days of the Closing Date, Agent shall have received an
intercreditor agreement between Yamaha Corporation of America and Agent, for the
benefit of the Lender Group, in form and substance satisfactory to Agent;

    (g) within 30 days of the Closing Date, Borrowers shall deliver to Agent
evidence satisfactory to the Agent that GCI has merged Veneman with and into GCI
with GCI as the surviving corporation; and

    (h) within 30 days of the Closing Date, Agent shall have received searches
from the appropriate governmental agencies reflecting the filing of all such
financing statements and the first priority position, with the exception of
Permitted Liens, of the security interest of Agent in the Personal Property
Collateral.

    3.3  Conditions Precedent to all Extensions of Credit.  The obligation of
the Lender Group (or any member thereof) to make all Advances, Swing Loans, or
to issue Letters of Credit (and to make any other extensions of credit provided
for hereunder) shall be subject to the following conditions precedent:

43

--------------------------------------------------------------------------------

    (a) the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date),

    (b) no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof,

    (c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, Agent, any Lender, or any of their Affiliates, and

    (d) the amount of the Revolver Usage, after giving effect to the requested
Advances or Letter of Credit, shall not exceed the Availability.

    The foregoing conditions precedent are not conditions to each Lender
(i) participating in or reimbursing Agent for such Lenders' Pro Rata Share of
any drawings under Letters of Credit as provided herein, or (ii) participating
in or reimbursing Swing Lender or the Agent for such Lenders' Pro Rata Share of
any Swing Loan or Agent Advance as provided herein.

    3.4  Term.  This Agreement shall become effective upon the execution and
delivery hereof by Borrowers and the Lender Group and shall continue in full
force and effect for a term ending on December 16, 2004 (the "Maturity Date").
The foregoing notwithstanding, the Lender Group shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

    3.5  Effect of Termination.  On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrowers
with respect to any outstanding Letters of Credit) immediately shall become due
and payable without notice or demand. No termination of this Agreement, however,
shall relieve or discharge Borrowers of Borrowers' duties, Obligations, or
covenants hereunder, continuing security interests in the Collateral, for the
benefit of the Lender Group, shall remain in effect until all Obligations have
been fully and finally discharged and the Lender Group's obligations to provide
additional credit hereunder have been terminated. Upon termination of this
Agreement and after all Obligations (other than contingent indemnification
obligations) have been fully and finally discharged and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any Uniform Commercial Code termination statements, lien releases,
mortgage releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
security interests, financing statements, and all other notices of security
interests and liens previously filed by Agent for the benefit of the Lender
Group with respect to the Obligations.

    3.6  Early Termination by Borrowers.  Borrowers have the option, at any time
upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including either (i) providing cash collateral
to be held by Agent for the benefit of those Lenders with a Revolving Credit
Commitment in an amount equal to 105% of the then extant Letter of Credit Usage,
or (ii) causing the original Letters of Credit to be returned to the Agent), in
full, together with the Applicable Prepayment Premium (for the ratable benefit
of the Lenders with a Revolving Credit Commitment based upon their Pro Rata
Share of the Revolving Credit Commitment). If Administrative Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrowers shall be obligated to repay the
Obligations (including either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolving Credit Commitment in an amount

44

--------------------------------------------------------------------------------


equal to 105% of the then extant Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to the Agent), in full, together with
the Applicable Prepayment Premium, on the date set forth as the date of
termination of this Agreement in such notice. In the event of the termination of
this Agreement and repayment of the Obligations at any time prior to the
Maturity Date, for any other reason, including (a) termination upon the election
of the Required Lenders to terminate after the occurrence of an Event of
Default, (b) foreclosure and sale of Collateral, (c) sale of the Collateral in
any Insolvency Proceeding, or (iv) restructure, reorganization or compromise of
the Obligations by the confirmation of a plan of reorganization, or any other
plan of compromise, restructure, or arrangement in any Insolvency Proceeding,
then, in view of the impracticability and extreme difficulty of ascertaining the
actual amount of damages to the Lender Group or profits lost by the Lender Group
as a result of such early termination, and by mutual agreement of the parties as
to a reasonable estimation and calculation of the lost profits or damages of the
Lender Group, Borrowers shall pay the Applicable Prepayment Premium to Agent
(for the ratable benefit of the Lenders with a Revolving Credit Commitment based
upon their Pro Rata Share of the Revolving Credit Commitment), measured as of
the date of such termination.

4.  CREATION OF SECURITY INTEREST.

    4.1  Grant of Security Interest.  Each Borrower hereby grants to Agent, for
the benefit of the Lender Group a continuing security interest in all currently
existing and hereafter acquired or arising Personal Property Collateral in order
to secure prompt repayment of any and all Obligations and in order to secure
prompt performance by Borrowers of each of their covenants and duties under the
Loan Documents ("Agent's Liens"). The Agent's Liens in and to the Personal
Property Collateral shall attach to all Personal Property Collateral without
further act on the part of the Lender Group or Borrowers. Anything contained in
this Agreement or any other Loan Document to the contrary notwithstanding,
except for Permitted Dispositions, no Borrower has authority, express or
implied, to dispose of any item or portion of the Collateral.

    4.2  Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, and if and to
the extent that perfection of priority of Agent's security interest is dependent
on possession, each Borrower, immediately upon the request of Agent, shall
endorse and deliver physical possession of such Negotiable Collateral to Agent.

    4.3  Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent's designee may (a) notify customers or Account
Debtors of Borrowers that the Accounts, General Intangibles, or Negotiable
Collateral have been assigned to Agent for the benefit of the Lender Group or
that Agent for the benefit of the Lender Group or that Agent for the benefit of
the Lender Group has a security interest therein, or (b) collect the Accounts,
General Intangibles, and Negotiable Collateral directly and charge the
collection costs and expenses to the Loan Account. Each Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group's trustee, any
Collections that it receives and promptly will deliver said Collections to Agent
in their original form as received by Borrowers.

    4.4  Delivery of Additional Documentation Required.  At any time upon the
reasonable request of Agent, each Borrower shall execute and deliver to Agent,
all financing statements, fixture filings, security agreements, Control
Agreements, pledges, assignments, endorsements of certificates of title, and all
other documents that Agent reasonably may request, in form and substance
reasonably satisfactory to Agent, to perfect and continue perfected Agent's
Liens in the Collateral (whether now owned or hereafter arising or acquired),
and in order to fully consummate all of the transactions contemplated hereby and
under the other the Loan Documents.

    4.5  Power of Attorney.  Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and

45

--------------------------------------------------------------------------------


lawful attorney, with power to (a) if such Borrower refuses to, or fails timely
to execute and deliver any of the documents described in Section 4.4, sign the
name of such Borrower on any of the documents described in Section 4.4, (b) at
any time that an Event of Default has occurred and is continuing, sign such
Borrower's name on any invoice or bill of lading relating to any Account, drafts
against Account Debtors, and notices to Account Debtors, (c) send requests for
verification of Accounts, provided that if no Event of Default is continuing,
Agent shall send out such requests no more often that 2 times during any
12 month period, (d) endorse such Borrower's name on any Collection item that
may come into the Lender Group's possession and deposit into Agent's Account,
(e) at any time that an Event of Default has occurred and is continuing, notify
the post office authorities to change the address for delivery of such
Borrower's mail to an address designated by Agent, to receive and open all mail
addressed to such Borrower, and to retain all mail relating to the Collateral
and forward all other mail to such Borrower, (f) at any time that an Event of
Default has occurred and is continuing, make, settle, and adjust all claims
under such Borrower's policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (g) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts directly with Account Debtors, for amounts
and upon terms that Agent determines to be reasonable, and Agent may cause to be
executed and delivered any documents and releases that Agent determines, in the
exercise of its Permitted Discretion, to be necessary. The appointment of Agent
as each Borrower's attorney, and each and every one of its rights and powers,
being coupled with an interest, is irrevocable until all of the Obligations have
been fully and finally repaid and performed and the Lender Group's obligations
to extend credit hereunder are terminated.

    4.6  Right to Inspect.  Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and to check, test, and appraise the
Collateral in order to verify each Borrower's financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral,
provided that prior to the occurrence and continuance of an Event of Default,
such inspections, checks, tests, and appraisals shall occur only during a
Borrower's normal business hours upon at least one Business Day's prior notice.
Without in any way limiting the foregoing, each Borrower will, upon the request
of Agent and the Required Lenders, (i) during any period when no Event of
Default has occurred and is continuing, participate in a meeting of the Agent
and Lenders once during each calendar year to be held at GCI' corporate offices
(or such other location as may be agreed upon between Agent and Administrative
Borrower) at such time as may be agreed to by Administrative Borrower and Agent,
and (ii) following the occurrence and during the continuance of an Event of
Default, participate in meetings of the Agent and Lenders at such frequency as
the Agent shall request in the exercise of its Permitted Discretion to be held
at GCI' corporate offices (or such other location as may be agreed upon between
Agent and Administrative Borrower) at such time as may be agreed to by
Administrative Borrower and Agent.

    4.7  Control Agreements.  Each Obligor agrees that it will not transfer
assets out of any Securities Accounts other than as permitted under Section 7.24
and, if to another securities intermediary, unless each of such Obligor, Agent,
and the substitute securities intermediary have entered into a Control
Agreement. No arrangement contemplated hereby or by any Control Agreement in
respect of any Securities Accounts or other investment property shall be
modified by an Obligor without the prior written consent of Agent. Upon the
occurrence and during the continuance of a Default or Event of Default, Agent
may notify any securities intermediary to liquidate or transfer the applicable
Securities Account or any related investment property maintained or held thereby
and remit the proceeds thereof to the Agent Account.

5.  REPRESENTATIONS AND WARRANTIES.

    In order to induce the Lender Group to enter into this Agreement, GCI and
each of its Subsidiaries (with the exception of Veneman), as applicable, makes
the following representations and

46

--------------------------------------------------------------------------------


warranties to the Lender Group which shall be true, correct, and complete, in
all material respects, as of the date hereof, and shall be true, correct, and
complete in all material respects as of the Closing Date, and at and as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

    5.1  No Encumbrances.  Each Borrower has good and indefeasible title to the
Collateral, free and clear of Liens except for Permitted Liens.

    5.2  Eligible Accounts.  (a) The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the sale and delivery of
Inventory or the rendition of services to Borrowers' customers in the ordinary
course of Borrowers' business, owed to a Borrower without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation. As to each Eligible
Account, such Eligible Account is in compliance with the criteria for
eligibility set forth under the definition of "Eligible Accounts" in
Section 1.1.

    5.3  Eligible Inventory.  All Eligible Inventory is of good and merchantable
quality, free from defects. As to each item of Eligible Inventory, such
Inventory is in compliance with the criteria for eligibility set forth under the
definition of "Eligible Inventory" in Section 1.1.

    5.4  Equipment.  All of the Equipment is used or held for use in the
Obligors' business and substantially all of such Equipment is fit for such
purposes.

    5.5  Location of Inventory and Equipment.  The Inventory and Equipment are
not stored with a bailee, warehouseman, or similar party and are located only at
the locations identified on Schedule 6.11 permitted by Section 6.11.

    5.6  Inventory Records.  Each Obligor keeps correct and accurate records,
with the exception of insignificant errors, itemizing and describing the type,
quality, and quantity of the Inventory and its cost therefor.

    5.7  Location of Chief Executive Office; FEIN.  The chief executive office
of the Obligors is located at the address indicated in Schedule 5.7 and each
Obligor's FEIN is identified in Schedule 5.7.

    5.8  Due Organization and Qualification; Subsidiaries.  

    (a) Each Obligor is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified would reasonably be expected to
cause a Material Adverse Change.

    (b) Set forth on Schedule 5.8, is a complete and accurate description of the
authorized capital Stock of each Obligor (other than GCI) as of the Closing
Date, by class, and, as of the Closing Date, a description of the number of
shares of each such class that are issued and outstanding. Other than as
described on Schedule 5.8, there are no subscriptions, options, warrants, or
calls relating to any shares of the capital Stock of any Obligor (other than
GCI) as of the Closing Date, including any right of conversion or exchange under
any outstanding security or other instrument. No Obligor is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

    (c) Set forth on Schedule 5.8, is a complete and accurate list of GCI's
direct and indirect Subsidiaries, showing: (i) the jurisdiction of their
incorporation; (ii) the number of shares of each class of common and preferred
Stock authorized for each of such Subsidiaries; and (iii) the number and the
percentage of the outstanding shares of each such class owned directly or

47

--------------------------------------------------------------------------------




indirectly by GCI. All of the outstanding capital Stock of each such Subsidiary
has been validly issued and is fully paid and non-assessable.

    (d) Except (i) as set forth on Schedule 5.8 and (ii) issuance to management
or employees of the Obligors of up to 20% of the outstanding Stock of MCI, no
capital Stock (or any securities, instruments, warrants, options, purchase
rights, conversion or exchange rights, calls, commitments or claims of any
character convertible into or exercisable for Stock) of any direct or indirect
Subsidiary of GCI is subject to the issuance of any security, instrument,
warrant, option, purchase right, conversion or exchange right, call, commitment
or claim of any right, title, or interest therein or thereto.

    5.9  Due Authorization; No Conflict.  

    (a) The execution, delivery, and performance by each Obligor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Obligor.

    (b) The execution, delivery, and performance by each Obligor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation (including Regulations T, U, and X
of the Federal Reserve Board), applicable to such Obligor, the Governing
Documents of such Obligor, or any order, judgment, or decree of any court or
other Governmental Authority binding on such Obligor, (ii) conflict with, result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of such Obligor, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any properties or assets of such Obligor, other than Permitted Liens, or
(iv) except to the extent previously obtained, require any approval of
stockholders or any approval or consent of any Person under any material
contractual obligation of such Obligor.

    (c) Other than the filing of financing statements, fixture filings, and
Mortgages, the execution, delivery, and performance by each Obligor of the Loan
Documents to which such Obligor is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

    (d) The Loan Documents to which each Obligor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Obligor will be the legally valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.

    (e) The Agent's Liens granted by Obligors to Agent, for the benefit of the
Lender Group, in and to its assets pursuant to this Agreement and the other Loan
Documents are validly created, perfected (except where the lack of perfection is
the result of the Agent's failure to file a financing statement, or to continue
a financing statement once filed, or to continue possession of Collateral where
the security interest therein is perfected through possession), and first
priority Liens, subject only to Permitted Liens.

    5.10  Litigation.  Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the best knowledge of
the Obligors, threatened against an Obligor, or any of its Subsidiaries, as
applicable, except for matters arising after the Closing Date that, if decided
adversely to an Obligor, or any of its Subsidiaries, as applicable, would not
reasonably be expected to cause in a Material Adverse Change.

    5.11  No Material Adverse Change.  All financial statements relating to
Borrowers or any guarantor of the Obligations that have been delivered by GCI to
the Lender Group have been prepared in accordance with GAAP (except, in the case
of unaudited financial statements, for the lack of footnotes

48

--------------------------------------------------------------------------------


and being subject to year-end audit adjustments) and fairly present Borrowers'
(or such guarantor's, as applicable) financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Change with respect to any Borrower (or such guarantor, as
applicable) since the date of the latest financial statements submitted to the
Lender Group on or before the Closing Date.

    5.12  Fraudulent Transfer.  

    (a) Each Obligor is Solvent.

    (b) No transfer of property is being made by an Obligor and no obligation is
being incurred by an Obligor in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Obligor.

    5.13  Employee Benefits.  (a) no ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan of an Obligor or any of its ERISA
Affiliates; (b) no Obligor nor any of its ERISA Affiliates has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan;
and (c) no Obligor nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan of an Obligor or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and no such Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA, and any such event, either individually or in the aggregate
could reasonably be expected to result in a liability of the Obligors and their
Subsidiaries in excess of $250,000. As of the Closing Date, none of Obligors,
any of their Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

    5.14  Environmental Condition.  None of Obligors' properties or assets has
ever been used to produce, treat, release, or transport, any Hazardous
Materials. None of Obligors' properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, or a candidate for closure pursuant to any
environmental protection statute. No Lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned or operated by an Obligor. No Obligor has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal or state governmental agency concerning any action or omission by
such Obligor resulting in the releasing or disposing of Hazardous Materials into
the environment.

    5.15  Brokerage Fees.  No Obligor has utilized the services of any broker or
finder in connection with Borrowers' obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable in
connection herewith.

    5.16  Intentionally Omitted.  

    5.17  Intellectual Property.  Each Obligor owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of its business as currently conducted.

    5.18  Leases.  Each Obligor enjoys peaceful and undisturbed possession under
all leases material to the business of such Obligor and to which it is a party
or under which it is operating. All of such leases are valid and subsisting and
no material default by such Obligor exists under any of them.

    5.19  DDAs.  Set forth on Schedule 5.19 are all of Obligors' current DDAs,
including, with respect to each depository (i) the name and address of that
depository; and (ii) the account number(s) of the account(s) maintained with
such depository.

49

--------------------------------------------------------------------------------


    5.20  Offsite Storage Locations.  With respect to each Offsite Storage
Location, (i) no more than $500,000 in Inventory is stored at each such location
and no more than $1,500,000 in the aggregate is stored at all Offsite Storage
Locations, and (ii) GCI has complete and unrestricted access to each such
location and the Inventory located thereat.

    5.21  American Music Acquisition.  As of the date of the closing of the
American Music Acquisition (the "American Music Acquisition Closing Date"):

    (a) The American Music Acquisition Documents and the transactions
contemplated thereunder have been duly executed and delivered by the respective
parties thereto and have been, or will be, performed in accordance with their
terms by the respective parties thereto in all material respects, including the
fulfillment (not merely the waiver, except as may be disclosed in writing to
Agent and consented to in writing by Agent) of all material conditions precedent
set forth therein, and has as of the American Music Acquisition Closing Date
good and marketable title to substantially all of the assets and business
comprising the Business as conducted as of the American Music Acquisition
Closing Date free and clear of all material claims, liens, pledges and
encumbrances of any kind, except Permitted Liens and as disclosed in writing to
Agent.

    (b) All actions and proceedings required by the American Music Acquisition
Documents, applicable law or regulation (including, but not limited to,
compliance with the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as
amended) that were required to be taken on or before the American Music
Acquisition Closing Date will have been taken, and the transactions required
thereunder to be taken and consummated on or before the American Music
Acquisition Closing Date (or, if later, the date that this representation and
warranty is made) will have been duly and validly taken and consummated.

    (c) No court of competent jurisdiction has issued any injunction,
restraining order or other order which prohibits consummation of the
transactions described in the American Music Acquisition Documents and no
governmental or other action or proceeding has been threatened or commenced,
seeking any injunction, restraining order or other order which seeks to void or
otherwise modify the transactions described in the American Music Acquisition
Documents.

    (d) GCS will have delivered, or caused to be delivered, to Agent true,
correct and complete copies of the American Music Acquisition Documents.

    (e) The acquisition of substantially all of the assets and business
comprising the Business as conducted as of the American Music Acquisition
Closing Date will have been concluded in accordance with the terms of the
American Music Acquisition Documents.

6.  AFFIRMATIVE COVENANTS.

    Each Borrower covenants and agrees that, so long as any credit hereunder
shall be available and until full and final payment of the Obligations (other
than contingent indemnification obligations), each Obligor or its Subsidiaries,
as applicable, shall do all of the following:

    6.1  Accounting System.  Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent. Each Borrower also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the Inventory.

50

--------------------------------------------------------------------------------


    6.2  Collateral Reporting.  Provide Agent with the following documents at
the following times in form reasonably satisfactory to Agent:

    (a) on a daily basis, from and after the Receivables Activation Date and
during any period after the occurrence and during the continuance of an Event of
Default, a sales journal, collection journal, and credit register since the last
such schedule,

    (b) on a weekly basis and, in any event, by no later than the third Business
Day of the immediately following week

     (i) from and after the Receivables Activation Date and during any period
when no Event of Default has occurred and is continuing, a sales journal,
collection journal, and credit register since the last such schedule,

    (ii) during any period after the occurrence and during the continuance of an
Event of Default, (A) a Borrowing Base Certificate setting forth the calculation
of the Borrowing Base as of such date and demonstrating Borrowers' compliance
with the limitation on Advances set forth in Section 2.1(c), and, (B) Inventory
reports specifying Borrowers' cost and the wholesale market value of its
Inventory by category, with additional detail showing additions to and deletions
from the Inventory (the so-called "Roll Forward Inventory Collateral Report"),
and

    (iii) during any period after the occurrence and during the continuance of
an Event of Default, an additional Inventory report listing goods on consignment
under rent-to-purchase programs or satellite arrangements with third parties for
rent-to-purchase programs for musical instruments.

    (c) on a monthly basis and, in any event, by no later than the 15th day of
each month during the term of this Agreement,

     (i) prior to the Receivables Activation Date, a sales journal, collection
journal, and credit register since the last such schedule,

    (ii) during any period when no Event of Default has occurred and is
continuing, a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base and demonstrating Borrowers' compliance with the limitation on
Advances set forth in Section 2.1(a)(iii) as of the last day of the immediately
preceding month,

    (iii) during any period when no Event of Default has occurred and is
continuing, Inventory reports specifying the cost of Borrowers' Inventory by
category, with additional detail showing additions to and deletions from the
Inventory (the so-called "Roll Forward Inventory Collateral Report"),

    (iv) during any period when no Event of Default has occurred and is
continuing, an additional Inventory report listing goods on consignment under
rent-to-purchase programs or satellite arrangements with third parties for
rent-to-purchase programs for musical instruments,

    (v) a listing, by vendor, of Borrowers' accounts payable and any book
overdraft,

    (vi) a consigned inventory report by vendor,

   (vii) an inventory reconciliation to general ledger, and

   (viii) a calculation of Dilution for the prior month,

    (d) on a monthly basis and, in any event, by no later than the 16th day of
each month during the term of this Agreement, a detailed aging, by total, of the
Eligible Accounts, together with a reconciliation to the detailed calculation of
the Borrowing Base previously provided to Agent,

51

--------------------------------------------------------------------------------

together with a calculation of Accounts or rights to payment that are not
Eligible Accounts, gift certificates, and merchandise credits,

    (e) promptly upon request of Agent in the exercise of its Permitted
Discretion,

     (i) copies of invoices in connection with the Accounts, customer
statements, credit memos, remittance advices and reports, deposit slips,
shipping and delivery documents in connection with the Accounts and for
Inventory and Equipment acquired by Borrowers, purchase orders and invoices

    (ii) a list of all unissued credit memos and a copy of Borrowers' unissued
credit log,

    (iii) notice of all returns, or credit memos as reported in the accounts
receivable activity report,

    (iv) copies of all draft or unaudited results of the then most recently
completed component of Borrowers' Inventory cycle count program, together with a
report of all adjustments to Borrowers' Inventory made on the basis of the
results of such cycle count component.

    (v) evidence of payment of sales taxes, and

    (vi) such other reports as to the Collateral or the financial condition of
Borrowers, or the above reports but at a greater reporting frequency, as Agent
may request from time to time in its Permitted Discretion,

    (f)  on the Receivables Activation Date, a roll-forward to the Business day
immediately preceding the Receivables Activation Date of the sales journal,
collection journal, and credit register delivered by Borrower to Agent for the
immediately preceding month pursuant to Section 6.2(c)(i).

    6.3  Financial Statements, Reports, Certificates.  Deliver to Agent, with
copies to each Lender:

    (a) as soon as available, but in any event within 45 days after the end of
each month during each of GCI's fiscal years,

     (i) a company prepared balance sheet, income statement, and statement of
cash flow covering GCI's consolidated operations during such period, and

    (ii) a certificate signed by the chief financial officer of Administrative
Borrower to the effect that:

    (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present the consolidated financial
condition of GCI in all material respects,

    (B) the representations and warranties of each Obligor contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and

    (C) there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto).

    (b) as soon as available, but in any event within 45 days after the end of
each fiscal quarter during each of GCI's fiscal years,

52

--------------------------------------------------------------------------------

     (i) a company prepared balance sheet, income statement, and statement of
cash flow covering GCI's consolidated operations during such period,

    (ii) a company prepared segmented balance sheet and profit and loss
statement for the operations of each of the American Music Division and MFI
during such period, and for the consolidated operations of GCI and GCS during
such period,

    (iii) a certificate signed by the chief financial officer of Administrative
Borrower to the effect that:

    (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present the consolidated financial
condition of GCI in all material respects,

    (B) the representations and warranties of GCI and the Obligors contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date),

    (C) there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
Obligors have taken, are taking, or propose to take with respect thereto),

    (iv) a Compliance Certificate demonstrating, in reasonable detail,
compliance at the end of such quarter period with the financial covenants
contained in Section 7.20, and

    (v) a detailed calculation of the Leverage Ratio, certified as correct by
the chief financial officer of Administrative Borrower, in sufficient detail as
determined by Agent in its Permitted Discretion, to permit the redetermination
of the applicable interest rate margins.

    (c) as soon as available, but in any event within 105 days after the end of
each of GCI's fiscal years, consolidated financial statements of GCI for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and the
delivery by GCI of its Form 10-K annual report to the Lender Group within
105 days of the end of its fiscal year, which report is otherwise in compliance
with the auditors' certification requirements of this clause (c), shall be
deemed to satisfy the delivery requirement of this clause (c),

    (d) if filed by GCI, within 5 Business Days following such filing,

     (i) 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

    (ii) any other filings made by GCI with the SEC, and

    (iii) any other material information that is provided by GCI to its
shareholders generally,

    (e) if and when filed by any Borrower and as requested by Agent in the
exercise of its Permitted Discretion, satisfactory evidence of payment of
applicable excise taxes in each jurisdictions in which (i) any Borrower conducts
business or is required to pay any such excise tax, (ii) where any Borrower's
failure to pay any such applicable excise tax would result in a Lien on the
properties or assets of such Borrower, as applicable, or (iii) where any
Borrower's failure to pay any such applicable excise tax would constitute a
Material Adverse Change,

53

--------------------------------------------------------------------------------

    (f)  not later than 45 days after the end of each of GCI's fiscal quarters,
a "Same Store Sales Analysis" comparing the sales of each Borrower's retail
locations for such fiscal quarter to the comparable period for each such retail
location for the immediately preceding fiscal year; and

    (g) upon the request of Agent, in the exercise of its Permitted Discretion,
any other report reasonably requested relating to the financial condition of
Borrowers.

    Each Borrower agrees to deliver financial statements prepared on a
consolidated basis and that no Obligor will have a fiscal year different from
that of GCI.

    6.4  Guarantor Reports.  Cause each Guarantor of any of the Obligations to
deliver its annual financial statements at the time when GCI provides its
audited financial statements to Agent and, upon the request of Agent following
and during the continuation of an Event of Default, copies of all federal income
tax returns as soon as the same are available and in any event no later than
30 days after the same are required to be filed by law.

    6.5  Return.  Cause returns and allowances, if any, as between a Borrower
and its Account Debtors to be on the same basis and in accordance with the usual
customary practices of such Borrower, as they exist at the time of the execution
and delivery of this Agreement. If, at a time when an Event of Default has
occurred and is continuing, any Account Debtor returns any Inventory to a
Borrower that exceeds $100,000 for any particular sale transaction, such
Borrower promptly shall determine the reason for such return and, if Agent
consents (which consent shall not be unreasonably withheld), issue a credit
memorandum (with a copy to be sent to Agent) in the appropriate amount to such
Account Debtor.

    6.6  Title to Equipment.  Upon Agent's request in the exercise of its
Permitted Discretion, immediately deliver to Agent, properly endorsed, any and
all certificates or documents of title to any items of Equipment which,
individually, have a value in excess of $100,000, or in the aggregate have a
value in excess of $750,000.

    6.7  Maintenance of Equipment.  Maintain the Equipment in good operating
condition and repair (ordinary wear and tear excepted), and to the extent
necessary to the continued operations of an Obligor make all necessary
replacements thereto so that the value and operating efficiency thereof shall at
all times be maintained and preserved. Other than those items of Equipment that
constitute fixtures on the Closing Date or Equipment with an aggregate book
value to Borrowers in an amount not to exceed $1,000,000 during any fiscal year,
no Borrower shall permit any item of Equipment to become a fixture to real
estate or an accession to other property, other than Real Property Collateral,
and such Equipment shall at all times remain personal property unless a part of
Real Property Collateral.

    6.8  Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against any
Obligor or any of its property to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted Protest. The
Obligors will make timely payment or deposit of all tax payments and withholding
taxes required of it by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Agent with proof satisfactory to Agent
indicating that each Obligor has made such payments or deposits. Upon the
request of Agent in the exercise of its Permitted Discretion, Administrative
Borrower shall deliver satisfactory evidence of payment of applicable excise
taxes in each jurisdictions in which (a) such Obligor conducts business or is
required to pay any such excise tax, or (b) where such Obligor's failure to pay
any such applicable excise tax would result in a Lien on the properties or
assets of such Obligor, in each case, where such Obligor's failure to pay any
such applicable excise tax would constitute a Material Adverse Change.

54

--------------------------------------------------------------------------------


    6.9  Insurance.  

    (a) At their expense, maintain insurance respecting the Collateral wherever
located and with respect to Borrowers' business, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. Each
Borrower also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against "employee dishonesty."
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Each Borrower shall deliver
certified copies of all such policies to Agent with 438 BFU lender's loss
payable endorsements or other reasonably satisfactory lender's loss payable
endorsements, naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever,
other than for the non-payment of premium, for which the notice period shall be
10 days. If a Borrower fails to provide and pay for such insurance, Agent may,
at its option, but shall not be required to, procure the same and charge
Borrowers' Loan Account therefor.

    (b) At its expense, maintain key man life insurance policies with respect to
the following individuals and in the following amounts:

Name


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

Mr. Marty Albertson   $ 3,500,000 Mr. Larry Thomas   $ 5,000,000

    All proceeds payable under such life insurance policies shall be payable to
Agent for the benefit of the Lender Group to be applied on account of the
Obligations in accordance with Section 2.4(b).

    (c) At its expense, obtain and maintain (i) insurance of the type necessary
to insure the Improvements and Chattels (as such terms are defined in the
Mortgages), for the full replacement cost thereof, against any loss by fire,
lightning, windstorm, hail, explosion, aircraft, smoke damage, vehicle damage,
earthquakes (but only for Obligors' locations in the States of California,
Arizona, Nevada and Washington, and any States in which any Obligor initiates
business operations after the Closing Date where Persons engaged in the same or
similar businesses as such Obligor customarily obtain earthquake insurance),
elevator collision, and other risks from time to time included under "extended
coverage" policies, in such amounts as Agent may require, but in any event in
amounts sufficient to prevent any Obligor from becoming a co-insurer under such
policies, (ii) combined single limit bodily injury and property damages
insurance against any loss, liability, or damages on, about, or relating to each
parcel of Real Property Collateral, in an amount of not less than $2,000,000;
and (iii) business rental insurance covering annual receipts for a 12 month
period for each parcel of Real Property Collateral.

    (d) Each Borrower shall give Agent prompt notice of any material loss
covered by such insurance. Agent shall have the exclusive right to adjust any
losses payable under any such insurance policies, without any liability to
Borrowers whatsoever in respect of such adjustments; provided, however, prior to
the occurrence and during the continuance of an Event of Default, Borrowers
shall have the right to adjust any losses payable under any such insurance
policies involving amounts less than $2,500,000. Any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Agent to be applied at the
option of the Required Lenders either to the prepayment of the Obligations
without premium, in such order or manner as the Required Lenders may elect, or
shall be disbursed to Borrowers under staged payment terms reasonably
satisfactory to the Required

55

--------------------------------------------------------------------------------




Lenders for application to the cost of repairs, replacements, or restorations.
All repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction. Upon the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
apply all prepaid premiums to the payment of the Obligations in such order or
form as Agent shall determine in its Permitted Discretion.

    (e) No Borrower shall take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.9, unless Agent is included thereon as named insured with the loss
payable to Agent under a standard California 438BFU (NS) Mortgagee endorsement,
or its equivalent. Administrative Borrower immediately shall notify Agent
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and originals of
such policies immediately shall be provided to Agent.

    6.10  No Setoffs or Counterclaims.  Make payments hereunder and under the
other Loan Documents by or on behalf of the Obligors without setoff or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, any federal, state, or local taxes.

    6.11  Location of Inventory and Equipment.  Keep the Inventory and Equipment
only at the locations identified on Schedule 6.11; provided, however, that
Borrowers may amend Schedule 6.11 so long as such amendment occurs by written
notice to Agent not less than 30 days prior to the date on which the Inventory
or Equipment is moved to such new location, so long as such new location is
within the continental United States, and so long as, not less than 30 days
prior to the effectiveness of such amendment, Borrowers provide any financing
statements or fixture filings necessary to perfect and continue perfected the
Agent's Liens on such assets and, if requested by Agent in the exercise of its
Permitted Discretion, also provides to Agent a Collateral Access Agreement.

    6.12  Compliance with Laws.  Comply with the requirements of all applicable
laws, rules, regulations, and orders of any governmental authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not result in and would reasonably not be expected to
result in a Material Adverse Change.

    6.13  Employee Benefits.  

    (a)  ERISA Events.  Promptly and in any event within 10 days after an
Obligor or any of its Subsidiaries knows or has reason to know that any ERISA
Event with respect to such Obligor or any of its ERISA Affiliates has occurred,
a statement of the chief financial officer of Administrative Borrower describing
such ERISA Event and the action, if any, that such Obligor or such ERISA
Affiliate has taken and proposes to take with respect thereto.

    (b)  Plan Terminations.  Promptly and in any event within 5 Business Days
after receipt thereof by an Obligor, any of its Subsidiaries, or, to the
knowledge of such Obligor, any of its other ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate any Plan of such Obligor
or any of its ERISA Affiliates or to have a trustee appointed to administer any
such Plan.

    (c)  Plan Annual Reports.  Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan of Obligors or any of their ERISA Affiliates.

    (d)  Multiemployer Plan Notices.  Promptly and in any event within 5
Business Days after receipt thereof by an Obligor, any of its Subsidiaries, or,
to the knowledge of such Obligor, any of

56

--------------------------------------------------------------------------------




its other ERISA Affiliates from the sponsor of a Multiemployer Plan of such
Obligor or any of its ERISA Affiliates, copies of each notice concerning (i) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (iii) the amount of liability incurred, or that may
be incurred, by such Obligor or any of its ERISA Affiliates in connection with
any event described in clause (i) or (ii).

    6.14  Leases.  Pay when due (after giving effect to all cure periods under
such leases) all rents and other amounts payable under any leases to which any
Borrower is a party or by which a Borrower's properties and assets are bound,
unless such payments are the subject of a Permitted Protest or where the failure
to make such payment would have only a de minimis effect on the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Borrowers taken as a whole. To the extent that any Borrower
fails timely to make payment of such rents and other amounts payable when due
under its leases, Agent shall be entitled, in its discretion, to reserve an
amount equal to such unpaid amounts against the Borrowing Base.

    6.15  [Intentionally Omitted].  

    6.16  Projections.  Not later than 30 days prior to the end of each fiscal
year of GCI, deliver to Agent Projections of GCI, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent in its
Permitted Discretion, for the forthcoming fiscal year, month by month, certified
by the chief financial officer of Administrative Borrower as being such
officer's good faith best estimate of the financial performance of the Obligors
during the period covered thereby.

    6.17  Corporate Existence, etc.  Except as otherwise permitted hereunder, at
all time preserve and keep in full force and effect each Obligor's valid
corporate existence and good standing and any rights and franchises material to
such Obligor's businesses.

    6.18  Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, (i) notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (ii) correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement, filing, or recordation thereof.

    6.19  Mailing Lists.  Add Agent as an addressee on all mailing lists
maintained by or for the Obligors.

    6.20  Inventory Cycle Counts.  Perform Inventory cycle counts in the manner
and at the times described in GCS's Cycle Count Manual as in effect on the
Closing Date.

    6.21  Distribution Centers.  From and after the Closing Date, Inventory
located at the Medford, Oregon and Knoxville, Tennessee distribution centers of
MFI shall be used solely to support direct response sales fulfillment, provided,
however, Borrowers may from time to time transfer Inventory from MFI to GCS in
order to correct overstock situations and to use repackaged, slow moving, or
discontinued items for promotional purposes or as GCS may otherwise reasonably
deem appropriate.

    6.22  Permitted Acquisitions.  In connection with any Permitted Acquisition
involving the acquisition of the Stock of another Person by any Borrower,
Borrowers shall execute and deliver to Agent such amendments, modifications, or
supplements to the Loan Documents as Agent may request in the exercise of its
Permitted Discretion, including an amendment to the Stock Pledge Agreement to
pledge all of the issued and outstanding Stock of such acquired Person
thereunder together with the delivery of certificates (if any) representing such
shares of Stock with attached stock powers endorsed in blank, and shall cause
the Person that is the subject of the Permitted Acquisition to execute and
deliver to Agent all appropriate joinder documents to make it an Obligor party
to the Loan Documents and appropriate UCC-1 financing statements, fixture
filings, Collateral Access Agreements, mortgages or deeds of trust, and any
other documents, instruments, or Agreements that Agent may request in the
exercise of its Permitted Discretion.

57

--------------------------------------------------------------------------------

    6.23  American Music Acquisition.  

    (a) On or before the close of the American Music Acquisition, Agent shall
have received and reviewed copies, certified as true, correct, and complete by
an appropriate officer of GCI, of each of the American Music Acquisition
Documents, the form and substance of which shall be reasonably satisfactory to
Agent.

    (b) Within 15 days of the close of the American Music Acquisition, Agent
shall have received evidence, satisfactory to Agent, that the American Music
Acquisition Documents have been duly executed and delivered by each of the
parties thereto and, in each case, remain in full force and effect; and

    (c) Within 15 days of the close of the American Music Acquisition, Agent
shall have received satisfactory evidence of the consummation of the
transactions contemplated by the American Music Acquisition Documents.

    6.24  American Music Acquisition Documents.  

    After the American Music Acquisition Date, no Borrower shall, without the
prior written consent of Agent, directly or indirectly, amend, modify, cancel or
terminate, or permit the amendment, modification, cancellation or termination of
any American Music Acquisition Document if the effect thereof would or
reasonably could be expected to result in a Material Adverse Change.

7.  NEGATIVE COVENANTS.

    GCI and each Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until full and final payment of the Obligations
(other than contingent indemnification obligations), no Obligor nor any of its
Subsidiaries will do any of the following:

    7.1  Indebtedness.  Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

    (a) Indebtedness evidenced by this Agreement, together with Indebtedness to
issuers of letters of credit that are the subject of L/C Undertakings;

    (b) Indebtedness set forth on Schedule 7.1;

    (c) Permitted Purchase Money Indebtedness;

    (d) Subordinated Indebtedness in an aggregate amount not to exceed
$2,000,000 outstanding at any one time;

    (e) unsecured Indebtedness incurred by any Borrower in the ordinary course
of business for borrowed money, in an aggregate amount not in excess of
$2,000,000;

    (f)  Acquired Indebtedness in an amount not to exceed $5,000,000 outstanding
at any one time;

    (g) Indebtedness not otherwise permitted under this Section 7.1 in an
aggregate amount outstanding at any time less than or equal to $500,000;

    (h) Indebtedness incurred by GCS (including such Indebtedness assumed in
connection with the American Music Acquisition) to purchase musical instruments
from trade creditors on extended terms; provided that the amount of such
Indebtedness shall not exceed $7,500,000 at any time outstanding;

    (i)  intercompany indebtedness owed from one Borrower to any other Borrower;

58

--------------------------------------------------------------------------------




    (j)  endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

    (k) Indebtedness from MCI to any Borrower to the extent permitted under
clause (g) of the definition of Permitted Investments; and

    (l)  refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) through (j) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not materially impair the
prospects of repayment of the Obligations by Borrowers, (ii) the net cash
proceeds of such refinancings, renewals, or extensions do not result in an
increase in the aggregate principal amount of the Indebtedness so refinanced,
renewed, or extended, (iii) such refinancings, renewals, refundings, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, (iv) to the extent that
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the subordination terms and conditions of
the refinancing, renewal, or extension Indebtedness must be at least as
favorable to the Lender Group as those applicable to the refinanced, renewed, or
extended Indebtedness, and (v) if such refinancing, renewal, refunding, or
extension involves the Senior Notes, such refinancing, renewal, refunding, or
extension also complies with Section 7.8(c).

    7.2  Liens.  Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its property or assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced under
Section 7.1(l) and so long as the replacement Liens only encumber those assets
or property that secured the original Indebtedness).

    7.3  Restrictions on Fundamental Changes.  

    (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock.

    (b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

    (c) Convey, sell, assign, lease, transfer, or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
property or assets;

provided, however, that nothing contained in this Section 7.3 shall be construed
to restrict or limit (i) any offering, issuance, or sale by GCI, in one or more
transactions, public or private, of its common Stock or other Stock that does
not require any cash payment until after the second anniversary of the Maturity
Date (including any concomitant increase in the number of authorized shares of
Stock of GCI or in the authorized share capital of GCI), so long as such
offerings, issuances, and sales are made in compliance with all applicable laws
and regulations and would not, individually or collectively, result in a Change
of Control, (ii) Permitted Acquisitions, (iii) the merger or consolidation of a
wholly owned Solvent Subsidiary into another wholly owned Solvent Subsidiary or
a wholly owned Solvent Subsidiary with and into a Borrower, (iv) Permitted
Dispositions, (v) the merger or consolidation of MCI with any other Person
provided that such merger or consolidation would not result in a Change of
Control, or (vi) Permitted Investments.

    7.4  Disposal of Assets.  Sell, lease, assign, transfer, or otherwise
dispose of any of Obligors' properties or assets, other than pursuant to
Permitted Dispositions.

    7.5  Change Name.  Change any Obligor's name, FEIN, corporate structure
(within the meaning of Section 9402(7) of the Code), or identity, or add any new
fictitious name, except that any Obligor may do so upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Administrative Borrower provides any financing statements
or fixture

59

--------------------------------------------------------------------------------


filings necessary to perfect and continue perfected Agent's or any other member
of the Lender Group's security interests in the Collateral.

    7.6  Guarantee.  Guarantee or otherwise become in any way liable with
respect to the obligations of any third Person (other than a Borrower) except by
endorsement of instruments or items of payment for deposit to the account of an
Obligor or which are transmitted or turned over to Agent or guarantees of the
Obligations or trade guarantees made in the ordinary course of business in an
aggregate contingent amount not to exceed $250,000 outstanding at any one time.

    7.7  Nature of Business.  Make any change in the principal nature of a
Obligor's business to include activities other than the Business.

    7.8  Prepayments and Amendments.  

    (a) Except in connection with a refinancing permitted by Section 7.1(j) or
as provided in subsection (c) or (d) below, prepay, redeem, retire, defease,
purchase, or otherwise acquire any Indebtedness owing to any third Person, other
than the Obligations and Indebtedness owing to any Borrower in accordance with
this Agreement,

    (b) Except as permitted by subsection (c) below, directly or indirectly,
amend, modify, alter, increase, or change any of the terms or conditions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Indebtedness permitted under Sections 7.1(b), (c), or (d),

    (c) GCI shall not, and shall not permit any Subsidiary to, amend,
supplement, or modify any Senior Note Document or repay the principal of, or
make any other payment in relation to, the Senior Notes; provided, so long as no
Event of Default has occurred and is continuing or would result therefrom, the
foregoing shall not prohibit (i) the payment of regularly scheduled interest on
the Senior Notes, (ii) the repayment of the Senior Notes at the stated maturity
date of July 1, 2006, (iii) the repayment of the Senior Notes with the proceeds
of any refinancing thereof (provided that such refinancing Indebtedness complies
with the requirements of Section 7.1(i) and is otherwise on terms substantially
similar to the Senior Notes), and (iv) modifications or amendments to the Senior
Notes or the Senior Note Documents if the effect thereof could not be expected
to result in a Material Adverse Change and otherwise do not involve the
amendment or modification of provisions which would increase interest rates,
principal or interest payment amounts, total principal amounts, or require
payment of any such amounts at earlier times, or similar terms and provisions,
and

    (d) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, Borrowers may prepay any other Indebtedness, if,
after giving effect to such prepayment, no Event of Default shall have occurred
or is continuing and Excess Availability shall be at least equal to $30,000,000.

    7.9  Change of Control.  Cause, permit, or suffer, directly or indirectly,
any Change of Control without the prior written consent of Agent and the
Required Lenders.

    7.10  Consignments.  Consign any Inventory or sell any Inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale
(except for (a) Borrowers' customary return policy applicable to the return of
inventory purchased by Borrowers' retail customers in the ordinary course of
Borrowers' business and (b) rent-to-purchase programs and satellite arrangements
with third parties for rent-to-purchase programs for musical instruments, both
in the ordinary course of business), or have possession of any property on
consignment to an Obligor.

    7.11  Distributions.  Make any distribution or declare or pay any dividends
(in cash or other property, other than Stock) on, or purchase, acquire, redeem,
or retire any of any Obligor's Stock, of

60

--------------------------------------------------------------------------------


any class, whether now or hereafter outstanding; provided, however, that the
foregoing shall not restrict the ability of:

     (i) Any Borrower's Subsidiaries to make any dividend or other distribution
to such Borrower; or

    (ii) GCI to make any dividend or other distribution to its shareholders
consisting of shares of its common Stock or warrants or other rights to acquire
GCI' common Stock

    7.12  Accounting Methods.  Modify or change its method of accounting (other
than as may be required to conform to GAAP) or enter into, modify, or terminate
any agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Obligors' accounting records without said accounting firm or service bureau
agreeing to provide Agent information regarding the Collateral or the Obligors'
financial condition.

    7.13  Investments.  Except for Permitted Investments, directly or indirectly
make, acquire, or incur any liabilities (including contingent obligations) for
or in connection with any Investment; provided, however, that no Obligor shall
have Permitted Investments consisting of Investment Property or Cash Equivalents
(other than in the GCS Collection Accounts, the Concentration Accounts, or the
Designated Account) in excess of $100,000 outstanding at any one time without
the prior written consent of Agent, which consent may be conditioned, at Agent's
election, on such Obligor entering into Control Agreements or similar
arrangements governing such Permitted Investments, as Agent shall determine in
its Permitted Discretion, to perfect (and further establish) Agent's Liens in
such Permitted Investments.

    7.14  Transactions with Affiliates.  Except as otherwise permitted by this
Agreement and except for management, accounting, or other business services to
be provided by GCI to the other Obligors and the license of intellectual
property rights by GCI to the other Obligors, directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of any Obligor
except for transactions that are in the ordinary course of such Obligor's
business, upon fair and reasonable terms, that are fully disclosed to Agent, and
that are no less favorable to such Obligor than would be obtained in an arm's
length transaction with a non-Affiliate.

    7.15  Suspension.  Suspend or go out of a substantial portion of its
business.

    7.16  [Intentionally Omitted].  

    7.17  Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, (i) to repay in full the outstanding
principal, accrued interest, and accrued fees and expenses owing to Existing
Lender, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted corporate purposes including
the financing of working capital, store expansion via development or purchase,
and capital expenditures.

    7.18  Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.  Relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to Agent and so long as,
within 10 days prior to such relocation, Administrative Borrower provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Agent's Liens and also provides to Agent a Collateral Access
Agreement with respect to such new location. The Inventory and Equipment shall
not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Agent's prior written consent. Agent hereby acknowledges
that the Borrowers have given proper notice of their move of their chief
executive office to Westlake Village, California as indicated in the Schedules
to this Agreement.

61

--------------------------------------------------------------------------------


    7.19  No Prohibited Transactions Under ERISA.  Directly or indirectly:

    (a) engage, or permit any Subsidiary of an Obligor to engage, in any
prohibited transaction which is reasonably likely to result in a civil penalty
or excise tax described in Sections 406 of ERISA or 4975 of the IRC for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the Department of Labor;

    (b) permit to exist with respect to any Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

    (c) fail, or permit any Subsidiary of an Obligor to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Plan;

    (d) terminate, or permit any Subsidiary of an Obligor to terminate, any Plan
where such event would result in any liability of such Borrower, any of its
Subsidiaries or any ERISA Affiliate under Title IV of ERISA;

    (e) fail, or permit any Subsidiary of an Obligor to fail, to make any
required contribution or payment to any Multiemployer Plan;

    (f)  fail, or permit any Subsidiary of an Obligor to fail, to pay any
required installment or any other payment required under Section 412 of the IRC
on or before the due date for such installment or other payment;

    (g) amend, or permit any Subsidiary of an Obligor to amend, a Plan resulting
in an increase in current liability for the plan year such that either an
Obligor, any Subsidiary of an Obligor or any ERISA Affiliate thereof is required
to provide security to such Plan under Section 401(a)(29) of the IRC; or

    (h) withdraw, or permit any Subsidiary of an Obligor to withdraw, from any
Multiemployer Plan where such withdrawal is reasonably likely to result in any
liability of any such entity under Title IV of ERISA;

which, individually or in the aggregate with all other events under clauses
(a) through (h), results in or reasonably would be expected to result in a claim
against or liability of Borrowers, any of their Subsidiaries or any ERISA
Affiliate in excess of $250,000.

    7.20  Financial Covenants.  Fail to maintain:

    (a) Tangible Net Worth for the relevant fiscal quarter of not less than the
relevant amount set forth in the following table, measured on a fiscal
quarter-end basis:

Period Ending


--------------------------------------------------------------------------------

  Minimum Tangible Net Worth

--------------------------------------------------------------------------------

03/31/01   $ 81,000,000 06/30/01   $ 79,700,000 09/30/01   $ 83,400,000 12/31/01
  $ 93,100,000 03/31/02   $ 97,400,000 06/30/02   $ 101,700,000 09/30/02   $
106,300,000 12/31/02   $ 118,500,000 03/31/03 and each fiscal quarter thereafter
  $ 119,000,000

    (b) Required Availability, measured at any time.

62

--------------------------------------------------------------------------------

    7.21  Credit Card Receipts.  Amend, modify, supplement or restate the Credit
Card Agreements in any material respect without the prior written consent of
Agent, which shall not be unreasonably withheld.

    7.22  Capital Expenditures.  Make consolidated capital expenditures (other
than Permitted Acquisitions) in any fiscal year in excess of the amount set
forth in the following table for the applicable period (the "Maximum
Consolidated Capital Expenditures Amount"); provided that the Maximum
Consolidated Capital Expenditures Amount for any fiscal year as set forth below
shall be increased by an amount equal to that portion, if any, of the Maximum
Consolidated Expenditures Amount set forth for the previous fiscal year that was
not utilized for actual capital expenditures during such fiscal year:

Applicable Period


--------------------------------------------------------------------------------

  Maximum Consolidated Capital
Expenditures Amount

--------------------------------------------------------------------------------

Fiscal Year 2001   $ 30,300,000 Fiscal Year 2002   $ 32,900,000 Fiscal Year 2003
  $ 36,800,000 Fiscal Year 2004   $ 38,700,000

    7.23  Securities Accounts.  No Obligor shall establish or maintain any
Securities Account unless Agent shall have received a Control Agreement, duly
executed and in full force and effect, in respect of such Securities Account.
Each Obligor agrees that it will not transfer assets out of any Securities
Accounts; provided, however, that, so long as no Event of Default has occurred
and is continuing or would result therefrom, such Obligor may use such assets to
the extent permitted by this Agreement.

    7.24  American Music Division.  

    From and after the effective date of the American Music Acquisition, GCS
shall not (i) integrate the operations of the American Music Division with and
into the operations of GCS that were conducted prior to the American Music
Acquisition or (ii) commingle the assets acquired pursuant to the American Music
Acquisition with any other assets of GCS (or with the assets of any of the other
Obligors) unless GCS provides Agent with 60 days written notice prior to the
effectiveness of any such integration or commingling of GCS' intent to integrate
operations or commingle assets. Upon any such notice, Agent shall have the right
pursuant to Section 2.1(b)(vi) to establish reserves with respect to such
integration or commingling in such amounts as Agent in its Permitted Discretion
shall deem necessary or appropriate.

8.  EVENTS OF DEFAULT.

    Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

    8.1 If any Obligor, or any of its Subsidiaries, fails to pay when due and
payable or when declared due and payable, any portion of the Obligations
(whether of principal, interest (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts), fees and
charges due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts constituting Obligations); provided, however, that in the case of
Overadvances that are caused by the charging of interest, fees, or Lender Group
Expenses to Borrowers' Loan Account, such event shall not constitute an Event of
Default if, within 3 Business Days of incurring such Overadvance, Borrowers
repay, or otherwise eliminate, such Overadvance;

    8.2 If any Obligor:

    (a) fails to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Sections 2.7 (Cash Management),
3.3(Conditions Precedent to all

63

--------------------------------------------------------------------------------

Extensions of Credit), 4.2 (Negotiable Collateral), 4.4 (Delivery of Additional
Documentation Required), 6.9 (Insurance), 6.10 (No Setoffs or Counterclaims),
6.17 (Corporate Existence, etc.), 7.1 (Indebtedness), 7.2 (Liens), 7.3
(Restrictions on Fundamental Changes), 7.4 (Disposition of Assets), 7.6
(Guarantee), 7.7 (Nature of Business), 7.8 (Prepayments and Amendments), 7.9
(Change of Control), 7.11 (Distributions), 7.12 (Accounting Methods), 7.13
(Investments), 7.14 (Transactions with Affiliates), 7.15 (Suspension), 7.17 (Use
of Proceeds), 7.20 (Financial Covenants), 7.21 (Credit Card receipts), 7.22
(Capital Expenditures), or 7.23 (Securities Accounts) of this Agreement, or
makes any knowing or intentional breach of any negative covenant contained in
any of the other Loan Documents (excluding Section 5 (Representations and
Warranties) which is covered by Section 8.12);

    (b) fails or neglects to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 4.5 (Power of Attorney),
6.2 (Collateral Reporting), 6.3 (Financial Statements, Reports, Certificates),
6.5 (Returns), 6.6 (Title to Equipment), 6.8 (Taxes), 6.11 (Location of
Inventory and Equipment), 6.12 (Compliance with Laws), 6.13 (Employee Benefits)
7.5 (Change Name), 7.10 (Consignments), 7.18 (Change in Location of Chief
Executive Office; Inventory and Equipment with Bailees), or 7.19 (No Prohibited
Transaction Under ERISA) of this Agreement and such failure continues for a
period of 5 Business Days; or

    (c) fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant, or agreement contained in this Agreement, or in
any of the other Loan Documents (giving effect to any grace periods, cure
periods, or required notices, if any, expressly provided for in such Loan
Documents); in each case, other than any such term, provision, condition,
covenant, or agreement that is the subject of another provision of this
Section 8, in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 15 Business Days;

provided that, during any period of time that any such failure or neglect of any
such Obligor referred to in this paragraph exists, even if such failure or
neglect is not yet an Event of Default by virtue of the existence of a grace or
cure period or the pre-condition of the giving of a notice, the Lender Group
shall be relieved of its obligation to extend credit hereunder;

    8.3 If there is a Material Adverse Change;

    8.4 If any material portion of an Obligor's, or any of its Subsidiaries',
properties or assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person in
connection with a claim of such Person, in an amount, together with (a) the
amount of all existing attachments, seizures, writs or distress warrants,
levies, or possessions plus (b) the amount of all existing judgements or claims
subject to the provisions of Section 8.9, is in excess of $500,000 in the
aggregate, and any such attachment, seizure, subjection to writ or distress
warrant, levy, or possession is not released or discharged within 15 days after
the occurrence thereof, (provided that Agent may maintain reserves with respect
to all such attachments, seizures, writs or distress warrants, levies, or
possessions that affect any Collateral included in the Borrowing Base without
regard to whether an Event of Default exists under this Section 8.4);

    8.5 If an Insolvency Proceeding is commenced by any Obligor or any of its
Subsidiaries;

    8.6 If an Insolvency Proceeding is commenced against any Obligor, or any of
its Subsidiaries, and any of the following events occur: (a) such Obligor or the
Subsidiary consents to the institution of the Insolvency Proceeding against it;
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof; provided,
however, that,

64

--------------------------------------------------------------------------------




during the pendency of such period, Agent (including any successor agent) and
each other member of the Lender Group shall be relieved of its obligation to
extend credit hereunder; (d) an interim trustee is appointed to take possession
of all or a substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, a Borrower or any of its
Subsidiaries; or (e) an order for relief shall have been issued or entered
therein;

    8.7 If any Obligor or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs and such order shall remain undischarged or
unstayed for a period in excess of 30 days;

    8.8 If a notice of Lien, levy, or assessment is filed of record with respect
to any of any Obligor's or any of its Subsidiaries' properties or assets in an
amount in excess of $500,000 by the United States Government, or any department,
agency, or instrumentality thereof, or by any state, county, municipal, or
governmental agency, or if any taxes or debts owing at any time hereafter to any
one or more of such entities becomes a Lien, whether choate or otherwise, upon
any of an Obligor's or any of its Subsidiaries' properties or assets and the
same is not paid within 30 days of the payment date thereof (provided that Agent
may maintain reserves with respect to all such notice of Lien, levies, or
assessments that affect any Collateral included in the Borrowing Base without
regard to whether an Event of Default exists under this Section 8.8);

    8.9 If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of any Obligor's or any of its Subsidiaries' properties or
assets and such judgment or claim is not removed or released or stayed within
15 days of the entry of such judgment (provided that Agent may maintain reserves
with respect to all such Liens that affect any Collateral included in the
Borrowing Base without regard to whether an Event of Default exists under this
Section 8.9);

    8.10 If there is a default (after giving effect to all waivers of and cure
periods under such material agreements) in any material agreement to which any
Obligor or any of its Subsidiaries is a party with one or more third Persons
involving claims, Indebtedness, or other obligations in excess of $5,000,000,
and such default (a) occurs at the final maturity of the obligations thereunder,
or (b) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of any Obligor's or any of its
Subsidiaries' obligations thereunder to terminate such agreement, or to refuse
to renew such agreement pursuant to an automatic renewal right therein;

    8.11 If any Obligor or any of its Subsidiaries makes any payment on account
of Indebtedness that has been contractually subordinated in right of payment to
the payment of the Obligations, except to the extent such payment is permitted
by the terms of the subordination provisions applicable to such Indebtedness;

    8.12 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or report made to the
Lender Group by any Obligor, any of its Subsidiaries, or any officer, employee,
agent, or director of any Obligor or any of its Subsidiaries, or if any such
warranty or representation is withdrawn; or

    8.13 If the obligation of any guarantor of the Obligations under its
guaranty is limited or terminated by operation of law or by the guarantor
thereunder, or any such guarantor becomes the subject of an Insolvency
Proceeding; provided, however, the termination of the Guaranty with respect to
MCI at any time after the date on which GCI ceases to hold 50% or more of the
issued and outstanding Stock of MCI shall not constitute an Event of Default
under this Section 8.13.

9.  THE LENDER GROUP'S RIGHTS AND REMEDIES.

    9.1  Rights and Remedies.  Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without

65

--------------------------------------------------------------------------------


demand) may, except to the extent otherwise expressly provided or required
below, authorize and instruct Agent to do any one or more of the following on
behalf of the Lender Group (and Agent, acting upon the instructions of the
Required Lenders, shall do the same on behalf of the Lender Group), all of which
are authorized by Borrowers:

    (a) Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable;

    (b) Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents;

    (c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting
Agent's rights and security interests, for the benefit of the Lender Group, in
the Personal Property Collateral or the Real Property Collateral and without
affecting the Obligations;

    (d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit Borrowers' Loan Account with only the net amounts received by Agent
in payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

    (e) Cause Borrowers to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other property of Borrowers or
in a Borrower's possession and conspicuously label said returned Inventory as
the property of the Lender Group;

    (f)  Without notice to or demand upon any Obligor or any guarantor, make
such payments and do such acts as Agent considers necessary or reasonable to
protect its security interests in the Collateral. Each Borrower agrees to
assemble the Personal Property Collateral if Agent so requires, and to make the
Personal Property Collateral available to Agent as Agent may designate. Each
Borrower authorizes Agent to enter the premises where the Personal Property
Collateral is located, to take and maintain possession of the Personal Property
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or Lien that in Agent's determination appears to conflict
with the Agent's Liens and to pay all expenses incurred in connection therewith.
With respect to any of a Borrower's owned or leased premises, each Borrower
hereby grants Agent a license to enter into possession of such premises and to
occupy the same, without charge, for up to 120 days in order to exercise any of
the Lender Group's rights or remedies provided herein, at law, in equity, or
otherwise;

    (g) Without notice to any Obligor (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of Section 9505 of the Code), set off and apply
to the Obligations any and all (i) balances and deposits of any Borrower held by
the Lender Group (including any amounts received in the GCS Collection
Accounts), or (ii) indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;

    (h) Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the GCS
Collection Accounts or the Concentration Accounts, to secure the full and final
repayment of all of the Obligations;

    (i)  Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Personal Property Collateral. Each Borrower hereby grants to Agent a license or
other right to use, without charge, such Borrower's labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Personal Property Collateral, in completing production of,
advertising for sale, and selling any Personal

66

--------------------------------------------------------------------------------




Property Collateral and such Borrower's rights under all licenses and all
franchise agreements shall inure to the Lender Group's benefit;

    (j)  Sell the Personal Property Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including a Borrower's premises) as
Agent determines is commercially reasonable. It is not necessary that the
Personal Property Collateral be present at any such sale;

    (k) Agent shall give notice of the disposition of the Personal Property
Collateral as follows:

     (i) Agent shall give Borrowers and each holder of a security interest in
the Personal Property Collateral who has filed with Agent a written request for
notice, a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Personal Property Collateral, then the time on or after which the
private sale or other disposition is to be made;

    (ii) The notice shall be personally delivered or mailed, postage prepaid, to
Borrowers as provided in Section 12, at least 10 days before the date fixed for
the sale, or at least 10 days before the date on or after which the private sale
or other disposition is to be made; no notice needs to be given prior to the
disposition of any portion of the Personal Property Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market. Notice to Persons other than Borrowers
claiming an interest in the Personal Property Collateral shall be sent to such
addresses as they have furnished to Agent;

    (iii) If the sale is to be a public sale, Agent also shall give notice of
the time and place by publishing a notice one time at least 10 days before the
date of the sale in a newspaper of general circulation in the county in which
the sale is to be held;

    (l)  The Lender Group may credit bid and purchase at any public sale; and

    (m) The Lender Group shall have all other rights and remedies available to
it at law or in equity pursuant to any other Loan Documents; and

    (n) Any deficiency that exists after disposition of the Personal Property
Collateral as provided above will be paid immediately by Borrowers. Any excess
will be returned, without interest and subject to the rights of third Persons,
by Agent to Borrowers.

    9.2  Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10. TAXES AND EXPENSES.

    If any Obligor fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, to the extent that Agent
determines that such failure by such Obligor would reasonably be expected to
result in a Material Adverse Change, in its discretion and without prior notice
to the Obligors, Agent may do any or all of the following: (a) make payment of
the same or any part thereof; (b) set up such reserves in Borrowers' Loan
Account as Agent deems necessary, in its Permitted Discretion, to protect the
Lender Group from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type described in Section 6.9 and take any
action with respect to such policies as Agent deems prudent, in its Permitted
Discretion. Any such

67

--------------------------------------------------------------------------------


amounts paid by Agent shall constitute Lender Group Expenses. Any such payments
made by Agent shall not constitute an agreement by the Lender Group to make
similar payments in the future or a waiver by the Lender Group of any Event of
Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

11. WAIVERS; INDEMNIFICATION.

    11.1  Demand; Protest; etc.  Except as set forth in this Agreement and the
other Loan Documents, each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees relating to the
Obligations or the Collateral at any time held by the Lender Group on which such
Borrower may in any way be liable.

    11.2  The Lender Group's Liability for Collateral.  Each Borrower hereby
agrees that: (a) so long as the Lender Group complies with its obligations, if
any, under Section 9207 of the Code and as otherwise required by law, the Lender
Group shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral; (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause other than as a result of the
gross negligence or willful misconduct of Agent, any other member of the Lender
Group, or any Lender-Related Persons; (iii) any diminution in the value thereof;
or (iv) any act or default of any carrier, warehouseman, bailee, forwarding
agency, or other third party; and (b) all risk of loss, damage, or destruction
of the Collateral shall be borne by the Obligors.

    11.3  Indemnification.  Each Obligor shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons with respect to each
Lender, each Participant, and each of their respective officers, directors,
employees, counsel, agents, and attorneys-in-fact (each, an "Indemnified
Person") harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them in connection with or as a
result of or related to the execution, delivery, enforcement, performance, and
administration of this Agreement and any other Loan Documents or the
transactions contemplated herein, and with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event
or circumstance in any manner related thereto (all the foregoing, collectively,
the "Indemnified Liabilities"). The Obligors shall have no obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability for which the
Obligors were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by the Obligors with respect thereto.

68

--------------------------------------------------------------------------------


12. NOTICES.

    Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other Loan Document shall be in writing
and (except for financial statements and other informational documents which may
be sent by first-class mail, postage prepaid) shall be personally delivered or
sent by registered or certified mail (postage prepaid, return receipt
requested), overnight courier, or telefacsimile to the Administrative Borrower
or the Agent, as the case may be, at its address set forth below:

If to Administrative Obligor or to an Obligor:   GUITAR CENTER, INC.
5795 Lindero Canyon Road
Westlake Village, California 91326
Attn: Chief Financial Officer
Fax No. 818.735.4923
with copies to:
 
LATHAM & WATKINS
135 Commonwealth Drive
Menlo Park, California 94025
Attn: Anthony J. Richmond, Esq.
Fax No. 650.463.2600
to Agent:
 
FOOTHILL CAPITAL CORPORATION
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager
Fax No. 310.453.3345
with copies to:
 
BROBECK, PHLEGER & HARRISON LLP
550 South Hope Street
Los Angeles, California 90071
Attn: John Francis Hilson, Esq.
Fax No. 213.745.3345

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to all other
parties. All notices or demands sent in accordance with this Section 12, other
than notices by the Lender Group in connection with Sections 9504 or 9505 of the
Code, shall be deemed received on the earlier of the date of actual receipt or
3 days after the deposit thereof in the mail. Each Borrower acknowledges and
agrees that notices sent by the Lender Group in connection with Sections 9504 or
9505 of the Code shall be deemed sent when deposited in the mail or personally
delivered, or, where permitted by law, transmitted telefacsimile or other
similar method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE

69

--------------------------------------------------------------------------------


DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE REQUIRED LENDERS' OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE THE REQUIRED LENDERS ELECT TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13.

    EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

    14.1  Assignments and Participations.  

    (a) Any Lender may assign and delegate to one or more Eligible Transferees
(each an "Assignee") all, or any ratable part of all, of the Obligations, the
Commitments and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount of $2,500,000; provided,
however, that Borrowers and Agent may continue to deal solely and directly with
such Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to Administrative Borrower and Agent by such Lender and the Assignee;
(ii) such Lender and its Assignee shall have delivered to Administrative
Borrower and Agent an Assignment and Acceptance in form and substance
satisfactory to Agent; and (iii) the assignor Lender or Assignee has paid to
Agent for Agent's sole and separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

    (b) From and after the date that Agent notifies the assignor Lender (with a
copy to Agent) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan

70

--------------------------------------------------------------------------------




Documents have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (except with respect to Section 11.3 hereof) and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall effect a novation between each of the Borrowers and the
Assignee.

    (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto;
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (5) such
Assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (6) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

    (d) Immediately upon each Assignee's making its processing fee payment under
the Assignment and Acceptance and receipt and acknowledgment by Agent of such
fully executed Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

    (e) Any Lender may at any time, with the written consent of Agent, sell to
one or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a "Participant") participating interests in the
Obligations, the Commitment, and the other rights and interests of that Lender
(the "Originating Lender") hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender's obligations
under this Agreement shall remain unchanged, (ii) the Originating Lender shall
remain solely responsible for the performance of such obligations, (iii) each
Borrower, Agent, and the Lenders shall continue to deal solely and directly with
the Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating; (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating; (C) release all or a material portion of the Collateral or

71

--------------------------------------------------------------------------------




guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating; (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender; or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums; and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation; except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement (and the rights of the Originating Lender shall be
reduced by a corresponding amount). The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any direct rights as to the other
Lenders, Agent, Borrowers, the Collections, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

    (f)  Subject to Section 16.17(d), in connection with any such assignment or
participation or proposed assignment or participation, a Lender may disclose all
documents and information which it now or hereafter may have relating to
Borrowers or Borrowers' business.

    (g) Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

    14.2  Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however, no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release Borrowers
from their Obligations prior to the date of such assignment. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

15. AMENDMENTS; WAIVERS.

    15.1  Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by any Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and Borrowers and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and Borrowers and
acknowledged by Agent, do any of the following:

    (a) increase or extend the Commitment of any Lender;

    (b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

    (c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

72

--------------------------------------------------------------------------------




    (d) change the percentage of the Commitments that is required for the
Lenders or any of them to take any action hereunder;

    (e) amend Section 2.1(a)(x)(ii) with respect to the 85% advance rate,
Section 2.1(a)(y)(i) with respect to the 70% advance rate, or
Section 2.1(a)(y)(ii) with respect to the 80% advance rate, to increase any such
advance rate percentage to a percentage amount in excess of the foregoing stated
percentages;

    (f)  amend Section 2.2(a);

    (g) amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders;

    (h) release Collateral other than as permitted by Section 16.12;

    (i)  change the definition of "Required Lenders";

    (j)  release any Borrower from any Obligation for the payment of money; or

    (k) amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of or with
respect to any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

    15.2  No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement, any other Loan
Document, or any present or future supplement hereto or thereto, or in any other
agreement between or among any Borrower and Agent or any Lender, or delay by
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or the Lenders
on any occasion shall affect or diminish Agent's and each Lender's rights
thereafter to require strict performance by Borrowers of any provision of this
Agreement. Agent's and each Lender's rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

16. AGENT; THE LENDER GROUP.

    16.1  Appointment and Authorization of Agent.  Each Lender hereby designates
and appoints Foothill as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 are solely for the benefit of Agent, and the
Lenders and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein; provided, however, that certain of the
provisions of Section 16.10, 16.11 and 16.17(d) hereof also shall be for the
benefit of Borrowers. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with each other
or any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of

73

--------------------------------------------------------------------------------

the word "Agent" is for convenience only, that Foothill is merely the
representatives of the Lenders, and has only the contractual duties set forth
herein. Except as expressly otherwise provided in this Agreement, Agent shall
have and may use its sole discretion with respect to exercising or refraining
from exercising any discretionary rights or taking or refraining from taking any
actions which Agent is expressly entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect:
(a) maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Advances, the Collateral, the Collections,
and related matters; (b) execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents; (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents; (d) exclusively receive, apply, and distribute
the Collections as provided in the Loan Documents; (e) open and maintain such
bank accounts and lock boxes as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections; (f) perform, exercise, and enforce any and
all other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents; and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

    16.2  Delegation of Duties.  Except as otherwise provided in this section,
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct.

    16.3  Liability of Agent.  None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrowers or any Subsidiary or
Affiliate of Borrowers, or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrowers or the books or
records or properties of any of Borrowers' Subsidiaries or Affiliates.

    16.4  Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any
Borrower or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are

74

--------------------------------------------------------------------------------


received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

    16.5  Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

    16.6  Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

    16.7  Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including without limiting the generality of the
foregoing, court costs, reasonable attorneys fees and expenses, costs of
collection by outside collection agencies and auctioneer fees and costs of
security guards or insurance premiums paid to maintain the Collateral, whether
or not Borrowers are obligated to reimburse Agent or Lenders for such expenses
pursuant to the Loan Agreement or otherwise. Agent is authorized and directed to
deduct and retain sufficient amounts from Collections to reimburse Agent for
such out-of-pocket costs

75

--------------------------------------------------------------------------------


and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses from Collections, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender's Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender's ratable share of any costs or out-of-pocket expenses
(including attorneys fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

    16.8  Agent in Individual Capacity.  Foothill and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though Foothill were not Agent hereunder, and, in
each case, without notice to or consent of the Lenders. The Lenders acknowledge
that, pursuant to such activities, Foothill or its Affiliates may receive
information regarding a Borrower or its Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of such Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include Foothill in its
individual capacity.

    16.9  Successor Agent.  Agent may resign as Agent upon 45 days notice to the
Lenders. If Agent resigns under this Agreement, the Required Lenders shall
appoint a successor Agent for the Lenders. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent. If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders. In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers and duties of the retiring Agent and the
term "Agent" shall mean such successor Agent and the retiring Agent's
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent's resignation hereunder as Agent, the provisions of this Section 16 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent's
notice of resignation, the retiring Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

76

--------------------------------------------------------------------------------

    16.10  Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Borrower and its Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not the
agent of Agent hereunder without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person (other than the Lender Group) party to any Loan
Documents that is subject to confidentiality obligations set forth in
Section 16.17(d) in favor of Borrowers or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender not shall be under any obligation to
provide such information to them. With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of the Agent.

    16.11  Withholding Tax.  

    (a) If any Lender is a "foreign corporation, partnership or trust" within
the meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Borrowers, to deliver to Agent and Borrowers:

    (i)  if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Forms 1001 and W-8
before the payment of any interest in the first calendar year and before the
payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;

    (ii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form 4224 before the payment of any interest is due in
the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS
Form W-9; and

    (iii) such other form or forms as may be required under the IRC or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

    (b) If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form 1001 and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrowers to such Lender, such Lender agrees to notify Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, Agent will treat such Lender's IRS Form 1001 as no longer valid.

    (c) If any Lender claiming exemption from United States withholding tax by
filing IRS Form 4224 with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the IRC.

77

--------------------------------------------------------------------------------




    (d) If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

    (e) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to Agent under this
Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.

    16.12  Collateral Matters.  

    (a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrowers of all
Obligations; (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry); (iii) constituting property
in which Borrowers owned no interest at the time the security interest was
granted or at any time thereafter; or (iv) constituting property leased to
Borrowers under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent's authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent's opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrowers in respect of) all interests retained by Borrowers, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

    (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

78

--------------------------------------------------------------------------------




    16.13  Restrictions on Actions by Lenders; Sharing of Payments.  

    (a) Each of the Lenders agrees that it shall not, without the express
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the request of Agent, set off against the Obligations, any amounts
owing by such Lender to Borrowers or any accounts of Borrowers now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings,
to foreclose any Lien on, or otherwise enforce any security interest in, any of
the Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.

    (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender's ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in same day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

    16.14  Agency for Perfection.  Agent and each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Agent's Liens in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent's request therefor
shall deliver such Collateral to Agent or in accordance with Agent's
instructions.

    16.15  Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium or interest on Advances or otherwise.

    16.16  Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents relating to the Collateral, for the benefit of the
Lender Group. Each member of the Lender Group agrees that any action taken by
Agent or all Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent or all Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

79

--------------------------------------------------------------------------------


    16.17  Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  

    By signing this Agreement, Agent (with respect to clause (d) below only) and
each Lender:

    (a) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a "Report" and collectively, "Reports") prepared by Agent, and Agent shall
so furnish each Lender with such Reports;

    (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

    (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers'
personnel;

    (d) agrees to keep, and, as to Agent, to cause all Agent-Related Persons,
and as to each Lender, to cause all Lender-Related Persons of such Lender, to
keep, all Reports and other material, non-public information regarding each
Borrower and its Subsidiaries and their operations, assets, and existing and
contemplated business plans in a confidential manner; it being understood and
agreed by Borrowers that in any event such Lender may make disclosures (a) to
the extent necessary to counsel for and other advisors, accountants, and
auditors to such Lender, (b) reasonably required by any bona fide potential or
actual Assignee, transferee, or Participant in connection with any contemplated
or actual assignment or transfer by such Lender of an interest herein or any
participation interest in such Lender's rights hereunder, (c) of information
that has become public by disclosures made by Persons other than such Lender,
its Affiliates, assignees, transferees, or participants, or (d) to the extent
required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such Lender shall notify
Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof; and

    (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent,
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses and other amounts
(including, attorney costs) incurred by Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) Any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender promptly upon receipt thereof from
Borrowers; (y) To the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from Borrowers, any
Lender may, from time to time,

80

--------------------------------------------------------------------------------

reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information specified by such Lender, and,
upon receipt thereof from Administrative Borrower, Agent promptly shall provide
a copy of same to such Lender; and (z) Any time that Agent renders to Borrowers
a statement regarding the Loan Account, Agent shall send a copy of such
statement to each Lender.

    16.18  Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group. No
Lender shall be responsible to Borrowers or any other Person for any failure by
any other Lender to fulfill its obligations to make credit available hereunder,
nor to advance for such other Lender or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

    16.19  Legal Representation of Agent.  In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Brobeck,
Phleger & Harrison LLP ("Brobeck") only has represented and only shall represent
Foothill in its capacity as Agent and as a Lender. Each other Lender hereby
acknowledges that Brobeck does not represent any other Lender in connection with
any such matters.

    16.20  Documentation Agent.  

    Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, FRF (in its capacity as Documentation Agent as opposed to its
capacity as a Lender) shall have no powers, rights, duties, responsibilities, or
liabilities with respect to this Agreement and the other Loan Documents nor
shall FRF have or be deemed to have any fiduciary relationship with any Lender.

17. GENERAL PROVISIONS.

    17.1  Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each Borrower and each member of the Lender Group whose
signature is provided for on the signature pages hereof.

    17.2  Section Headings.  Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire Agreement.

    17.3  Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

81

--------------------------------------------------------------------------------


    17.4  Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

    17.5  Amendments in Writing.  Except as set forth in Section 15.1, this
Agreement can only be amended by a writing signed by Agent, the Required
Lenders, and each Borrower.

    17.6  Counterparts; Telefacsimile Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

    17.7  Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrowers or any guarantor of the Obligations or
the transfer by either or both of such parties to the Lender Group of any
property of either or both of such parties should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors' rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, and other voidable or recoverable payments
of money or transfers of property (collectively, a "Voidable Transfer"), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or such guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

    17.8  Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

    17.9  GCI as Agent for Borrowers.  Each Borrower hereby irrevocably appoints
GCI as the borrowing agent and attorney-in-fact for such Borrower (the
"Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Obligor expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce Lender Group to do so, and in consideration thereof, each Obligor hereby
jointly and severally agrees to indemnify Lender Group and hold Lender Group
harmless against any and all liability, expense, loss or claim of damage or
injury, made against

82

--------------------------------------------------------------------------------


Lender Group by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, (b) Lender Group's relying on any instructions of
the Administrative Borrower, or (c) any other action taken by Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.9 with respect to any liability that has been finally determined
by a court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Agent-Related Person or Lender-Related
Person, as the case may be.

[Signature page to follow.]

83

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    GUITAR CENTER, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:    
 
 
 
 
 
 
 
GUITAR CENTER STORES, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title    
 
 
 
 
 
 
 
MUSICIAN'S FRIEND, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:    
 
 
 
 
 
 
 
[signature page continues]


S–1

--------------------------------------------------------------------------------

    FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Robert Castine     Title:   Vice President
 
 
Wiring Instructions:
The Chase Manhattan Bank
New York, NY
ABA# 021000021
Credit: Foothill Capital Corporation
Account No. 323-266193
Reference: For the benefit of Guitar Center, Inc.
 
 
[signature page continues]


S–2

--------------------------------------------------------------------------------

    FLEET RETAIL FINANCE INC,
a Delaware corporation, formerly know as BankBoston Retail Finance Inc., as
Documentation Agent and as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Christine M. Scott     Title:   Vice President
 
 
Wiring Instructions:
Fleet Retail Finance Inc.
40 Broad Street, 10th Fl.
Boston, MA 02109
ABA# 011000138
Account No. 53039952
Account Name: BankBoston Retail Finance
Reference: Guitar Center Settlement
 
 
[signature page continues]


S–3

--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A.,
as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Robert M. Dalton     Title:   Vice President
 
 
Wiring Instructions:
Bank of America, N.A.
555 California Street
San Francisco, CA 94104
ABA# 121000358
Credit Account No. 12575-03561
Credit Account Name: Bank of America Business Credit
 
 
Reference: Guitar Center
 
 
[signature page continues]


S–4

--------------------------------------------------------------------------------

    UNION BANK OF CALIFORNIA, N.A.,
as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Albert R. Joseph     Title:   Vice President
 
 
Wiring Instructions:
Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 81754-7417
ABA# 122000496
Office: Commercial Finance Division
Credit To: RC# 95300
Wire Transfer Clearing A/C#196431
Reference: Guitar Center

S–5

--------------------------------------------------------------------------------



QuickLinks


17.9.a.i.1.1 TABLE OF CONTENTS
Exhibits and Schedules
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
RECITALS
